 1                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
 2
                                     OAKLAND DIVISION
 3

 4   IN RE RH, INC. SECURITIES                       Case No. 4:17-00554-YGR
     LITIGATION
 5                                                   ECF CASE
 6
                                                     [PROPOSED] ORDER AND JUDGMENT
 7                                                   APPROVING CLASS ACTION
                                                     SETTLEMENT, PLAN OF
 8                                                   ALLOCATION, ATTORNEYS’ FEES
                                                     AND EXPENSES *As Modified by the
 9
                                                     Court*
10
            WHEREAS, a class action is pending in this Court entitled In re RH, Inc. Securities
11
     Litigation, Case No. 4:17-00554-YGR (the “Action”);
12
            WHEREAS, in an Order dated October 11, 2018, this Court certified the Action to
13
     proceed as a class action on behalf of all persons and entities who purchased or otherwise
14
     acquired the common stock of RH during the period from March 26, 2015 through June 8, 2016,
15
     inclusive (the “Class Period”)1;
16
            WHEREAS, (a) Lead Plaintiffs Public School Teachers’ Pension & Retirement Fund of
17
     Chicago and Arkansas Teacher Retirement System (“Lead Plaintiffs”), on behalf of themselves
18
     and the Class, and (b) defendants RH (“RH” or the “Company”), and Gary Friedman and Karen
19
     Boone (collectively, the “Individual Defendants” and, together with RH, “Defendants,” and
20
     together with Lead Plaintiffs, the “Parties”) have entered into a Stipulation and Agreement of
21
     Settlement dated May 6, 2019 (the “Stipulation”), which provides for a complete dismissal with
22

23   1
       Excluded from the Class are (i) Defendants; (ii) Immediate Family Members of the Individual
24   Defendants; (iii) any person who was an Officer or director of RH; (iv) any firm or entity in
     which any Defendant has or had a controlling interest; (v) any person who is alleged to have
25   participated in the wrongdoing alleged (This exclusion only applies and refers to the two
     Individual Defendants. For the avoidance of doubt, the Individual Defendants expressly deny
26   that they were involved in any wrongdoing.); (vi) parents or subsidiaries of RH; (vii) all RH
     plans that are covered by ERISA; and (viii) the legal representatives, agents, affiliates, heirs,
27   beneficiaries, successors-in-interest, or assigns of any excluded person or entity, in their
28   respective capacity as such. Also excluded from the Class are the persons and entities listed on
     Exhibit 1 hereto, who are excluded from the Class pursuant to request.
 1   prejudice of the claims asserted against Defendants in the Action on the terms and conditions set

 2   forth in the Stipulation, subject to the approval of this Court (the “Settlement”);

 3          WHEREAS, unless otherwise defined in this Judgment, the capitalized terms herein shall

 4   have the same meaning as they have in the Stipulation, which is attached hereto as Exhibit 2;

 5          WHEREAS, by Order dated June 21, 2019 (the “Preliminary Approval Order”), this

 6   Court: (a) found, pursuant to Rule 23(e)(1)(B) of the Federal Rules of Civil Procedure, that it

 7   would likely be able to approve the Settlement as fair, reasonable, and accurate under Rule

 8   23(e)(2); (b) ordered that notice of the proposed Settlement be provided to potential Class

 9   Members; (c) provided Class Members with the opportunity either to exclude themselves from

10   the Class or to object to the proposed Settlement, Plan of Allocation, and/or motion for

11   attorneys’ fees and expenses; and (d) scheduled a hearing regarding final approval of the

12   Settlement;

13          WHEREAS, due and adequate notice has been given to the Class and no objections to

14   approval of the Settlement, the Plan of Allocation, or Lead Counsel’s motion for attorneys’ fees

15   and Litigation Expenses have been received;

16          WHEREAS, the Court conducted a hearing on October 22, 2019 (the “Settlement

17   Hearing”) to consider, among other things, (a) whether the terms and conditions of the

18   Settlement are fair, reasonable, and adequate to the Class, and should therefore be approved;

19   (b) whether a judgment should be entered dismissing the Action with prejudice as against the

20   Defendants; (c) whether the Plan of Allocation should be approved as fair and reasonable; and

21   (d) whether Lead Counsel’s motion for attorneys’ fees and Litigation Expenses should be

22   approved;

23          WHEREAS, the Court having reviewed and considered the Stipulation, all papers filed

24   and proceedings held herein in connection with the Settlement, all oral and written comments

25   received regarding the Settlement, and the record in the Action, and good cause appearing

26   therefor;

27          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED:

28

                                                       2
 1          1.      Jurisdiction – The Court has jurisdiction over the subject matter of the Action,

 2   and all matters relating to the Settlement, as well as personal jurisdiction over all of the Parties

 3   and each of the Class Members.

 4          2.      Incorporation of Settlement Documents – This Judgment incorporates and

 5   makes a part hereof: (a) the Stipulation filed with the Court on May 6, 2019; and (b) the Notice

 6   and the Summary Notice, both of which were filed with the Court on September 17, 2019.

 7          3.      Notice – The Court finds that the dissemination of the Notice and the publication

 8   of the Summary Notice: (a) were implemented in accordance with the Preliminary Approval

 9   Order; (b) constituted the best notice practicable under the circumstances; (c) constituted notice

10   that was reasonably calculated, under the circumstances, to apprise Class Members of (i) the

11   pendency of the Action; (ii) the effect of the proposed Settlement (including the Releases to be

12   provided thereunder); (iii) the terms of the proposed Plan of Allocation of the Net Settlement

13   Fund; (iv) Lead Counsel’s motion for attorneys’ fees and reimbursement of Litigation Expenses;

14   (v) their right to object to any aspect of the Settlement, the Plan of Allocation, and/or Lead

15   Counsel’s motion for attorneys’ fees and reimbursement of Litigation Expenses; (vi) their right

16   to exclude themselves from the Class; and (vii) their right to appear at the Settlement Hearing;

17   (d) constituted due, adequate, and sufficient notice to all persons and entities entitled to receive

18   notice of the proposed Settlement; and (e) satisfied the requirements of Rule 23 of the Federal

19   Rules of Civil Procedure, the United States Constitution (including the Due Process Clause), the

20   Private Securities Litigation Reform Act of 1995, 15 U.S.C. § 78u-4, as amended, and all other

21   applicable law and rules.

22          4.      Final Settlement Approval and Dismissal of Claims – Pursuant to, and in

23   accordance with, Rule 23(e)(2) of the Federal Rules of Civil Procedure, this Court hereby fully

24   and finally approves the Settlement set forth in the Stipulation in all respects (including, without

25   limitation: the amount of the Settlement; the Releases provided for therein; and the dismissal

26   with prejudice of the claims asserted against Defendants in the Action), and finds that the

27   Settlement is, in all respects, fair, reasonable, and adequate to the Class. Specifically, the Court

28   finds that (a) Lead Plaintiffs and Lead Counsel have adequately represented the Class; (b) the

                                                      3
 1   Settlement was negotiated by the Parties at arm’s length; (c) the relief provided for the Class

 2   under the Settlement is adequate, taking into account the costs, risks, and delay of trial and

 3   appeal, the proposed means of distributing the Settlement Fund to the Class; and the proposed

 4   attorneys’ fee award; and (d) the Settlement treats members of the Class equitably relative to

 5   each other. The Parties are directed to implement, perform, and consummate the Settlement in

 6   accordance with the terms and provisions contained in the Stipulation.

 7          5.      The Action and all of the claims asserted against Defendants in the Action by

 8   Lead Plaintiffs and the other Class Members are hereby dismissed with prejudice. The Parties

 9   shall bear their own costs and expenses, except as otherwise expressly provided in the

10   Stipulation.

11          6.      Binding Effect – The terms of the Stipulation and of this Judgment shall be

12   forever binding on Defendants, Lead Plaintiffs, and all other Class Members (regardless of
13   whether or not any individual Class Member submits a Claim Form or seeks or obtains a
14   distribution from the Net Settlement Fund), as well as their respective successors and assigns.
15   The persons and entities listed on Exhibit 1 hereto are excluded from the Class pursuant to
16   request and are not bound by the terms of the Stipulation or this Judgment.
17          7.      Releases
18          (a)     Upon the Effective Date, Lead Plaintiffs and each of the other Class Members, on
19   behalf of themselves and their respective spouses, heirs, executors, beneficiaries, administrators,
20   predecessors, successors, and assigns, in their capacities as such, and any Person(s) claiming

21   (now or in the future) through or on behalf of any of them directly or indirectly, regardless of

22   whether such Lead Plaintiff or Class Member ever seeks or obtains by any means (including,

23   without limitation, by submitting a Claim Form to the Claims Administrator) any distribution

24   from the Net Settlement Fund: (i) shall have fully, finally, and forever compromised, settled,

25   released, relinquished, waived, dismissed, and discharged each and all of the Released Plaintiffs’

26   Claims (including Unknown Claims) against each and all of the Defendants’ Releasees, and shall

27   have covenanted not to sue any of the Defendants’ Releasees with respect to any of the Released

28   Plaintiffs’ Claims (including any Unknown Claims) except to enforce the releases and other

                                                     4
 1   terms and conditions contained in the Stipulation or this Judgment; and (ii) shall be forever

 2   permanently barred, enjoined, and restrained from bringing, commencing, instituting, asserting,

 3   maintaining, enforcing, prosecuting, or otherwise pursuing, either directly or in any other

 4   capacity, any of the Released Plaintiffs’ Claims (including any Unknown Claims) against any of

 5   the Defendants’ Releasees in the Action or in any other action or proceeding, in any state,

 6   federal, or foreign court of law or equity, arbitration tribunal, administrative forum, or other

 7   forum of any kind.

 8          (b)     Upon the Effective Date, Defendants, on behalf of themselves, and their

 9   respective spouses, heirs, executors, beneficiaries, administrators, predecessors, successors, and

10   assigns, in their capacities as such, and any Person(s) claiming (now or in the future) through or

11   on behalf of any of them directly or indirectly, (i) shall have fully, finally, and forever

12   compromised, settled, released, relinquished, waived, dismissed, and discharged each and all of

13   the Released Defendants’ Claims against each and all of Lead Plaintiffs and the other Plaintiffs’

14   Releasees, and shall have covenanted not to sue any of the Plaintiffs’ Releasees with respect to

15   any of the Released Defendants’ Claims (including any Unknown Claims) except to enforce the

16   releases and other terms and conditions contained in the Stipulation or this Judgment; and

17   (ii) shall be forever permanently barred, enjoined, and restrained from bringing, commencing,

18   instituting, asserting, maintaining, enforcing, prosecuting, or otherwise pursuing, either directly

19   or in any other capacity, any of the Released Defendants’ Claims (including any Unknown

20   Claims) against any of the Plaintiffs’ Releasees in any action or proceeding, in any state, federal,

21   or foreign court of law or equity, arbitration tribunal, administrative forum, or other forum of any

22   kind. This Release shall not apply to any person or entity listed on Exhibit 1 hereto.

23          (c)     For purposes of this Judgment:

24                  1.      “Defendants’ Releasees” means, collectively, each and all of (i) the

25          Defendants, each Individual Defendant’s Immediate Family Members, any entity in

26          which any Defendant or Individual Defendant’s Immediate Family Members has, or had

27          during the Class Period, a controlling interest (directly or indirectly), and any estate or

28          trust of which any Individual Defendant is a settlor or which is for the benefit of any

                                                      5
 1   Individual Defendant and/or his or her Immediate Family Members; and (ii) for each and

 2   every Person listed in part (i), their respective past, present, and future heirs, executors,

 3   administrators, predecessors, successors, assigns, employees, agents, affiliates, analysts,

 4   assignees, attorneys, auditors, co-insurers, commercial bank lenders, consultants,

 5   controlling shareholders, directors, divisions, financial advisors, general or limited

 6   partners, general or limited partnerships, insurers, investment advisors, investment

 7   bankers, investment banks, joint ventures and joint venturers, managers, managing

 8   directors, marital communities, members, officers, parents, personal or legal

 9   representatives, principals, reinsurers, shareholders, subsidiaries (foreign or domestic),

10   trustees, underwriters, and other retained professionals, in their respective capacities as

11   such.

12           2.     “Plaintiffs’ Releasees” means (i) Lead Plaintiffs, all other plaintiffs in the

13   Action, and all other Class Members, and their respective Immediate Family Members;

14   and (ii) for each and every Person listed in part (i), their respective past, present, and

15   future heirs, executors, administrators, predecessors, successors, assigns, employees,

16   agents, affiliates, analysts, assignees, attorneys, auditors, co-insurers, commercial bank

17   lenders, consultants, controlling shareholders, directors, divisions, financial advisors,

18   general or limited partners, general or limited partnerships, insurers, investment advisors,

19   investment bankers, investment banks, joint ventures and joint venturers, managers,

20   managing directors, marital communities, members, officers, parents, personal or legal

21   representatives, principals, reinsurers, shareholders, subsidiaries (foreign or domestic),

22   trustees, underwriters, and other retained professionals, in their respective capacities as

23   such.

24           3.     “Released Defendants’ Claims” means all claims, rights, liabilities, and

25   causes of action of every nature and description, whether known claims or Unknown

26   Claims, whether arising under federal, state, common, or foreign law, that arise out of or

27   relate in any way to the institution, prosecution, or settlement of the claims asserted in the

28   Action against Defendants. Released Defendants’ Claims do not include: (i) any claims

                                               6
 1   relating to the enforcement of the Settlement; or (ii) any claims against any person or

 2   entity who or which submitted a request for exclusion from the Class that was accepted

 3   by the Court.

 4          4.       “Released Plaintiffs’ Claims” means all claims, rights, liabilities, and

 5   causes of action of every nature and description, whether known claims or Unknown

 6   Claims, contingent or absolute, mature or not mature, discoverable or undiscoverable,

 7   liquidated or unliquidated, accrued or not accrued, including those that are concealed or

 8   hidden, regardless of legal or equitable theory and whether arising under federal, state,

 9   common, or foreign law, that Lead Plaintiffs or any other member(s) of the Class:

10   (i) asserted in the Action, or (ii) could have asserted in any forum, that arise out of, are

11   based upon, or relate to, directly or indirectly, in whole or in part, (A) the allegations,

12   transactions, facts, matters or occurrences, representations or omissions involved, set

13   forth, or referred to in the Action and that relate to the purchase, sale, acquisition, or

14   retention of RH common stock during the Class Period; or (B) Defendants’ and/or their

15   attorneys’ defense or settlement of the Action and/or the claims alleged therein. Released

16   Plaintiffs’ Claims do not include: (i) any claims asserted on behalf of the Company in In

17   re RH Shareholder Derivative Litig., Lead Case No. 4:18-cv-02452-YGR (N.D. Cal.);

18   Magnani v. Friedman, et al., Case No. 3:18-cv-02452-YGR (N.D. Cal.); or Izmirliyan v.

19   Friedman, et al., Case No. 4:18-cv-3930-YGR (N.D. Cal.), or any cases consolidated into

20   any of the foregoing actions; (ii) any claims relating to the enforcement of the Settlement;

21   and (iii) any claims of any person or entity who or which submitted a request for

22   exclusion that was accepted by the Court.

23          5.       “Unknown Claims” means, collectively, any and all Released Plaintiffs’

24   Claims that Lead Plaintiffs or any other Class Member does not know or suspect to exist

25   in his, her, or its favor at the time of the release of such claims, and any Released

26   Defendants’ Claims that any Defendant does not know or suspect to exist in his, her, or

27   its favor at the time of the release of such claims, which, if known by him, her or it, might

28   have affected his, her, or its decision(s) with respect to this Settlement, including the

                                              7
 1          decision to agree to all the various releases set forth in the Stipulation, or that might have

 2          affected his, her, or its decision not to object to the Settlement, or not to exclude himself,

 3          herself, or itself from the Class. Unknown Claims include, without limitation, those

 4          claims in which some or all of the facts composing the claim may be unsuspected or

 5          undisclosed, concealed, or hidden. With respect to any and all Released Claims, the

 6          Parties stipulate and agree that, upon the Effective Date of the Settlement, Lead Plaintiffs

 7          and Defendants shall expressly waive, and each of the other Class Members shall be

 8          deemed to have waived, and by operation of this Judgment, shall have expressly waived,

 9          any and all provisions, rights, and benefits conferred by any law of any state or territory

10          of the United States, or principle of common law or foreign law, which is similar,

11          comparable, or equivalent to California Civil Code §1542, which provides:

12                  A general release does not extend to claims that the creditor or releasing

13                  party does not know or suspect to exist in his or her favor at the time of

14                  executing the release and that, if known by him or her, would have

15                  materially affected his or her settlement with the debtor or released party.

16          Lead Plaintiffs and Defendants acknowledge, and each of the other Class Members shall

17          be deemed by operation of law to have acknowledged, that the foregoing waiver was

18          separately bargained for and a key element of the Settlement.

19          8.      Notwithstanding paragraphs 7(a)-(b) above, nothing in this Judgment shall bar

20   any action by any of the Parties to enforce or effectuate the terms of the Stipulation or this

21   Judgment.

22          9.      Plan of Allocation –     The Court finds and concludes that the formula for the

23   calculation of the claims of Claimants as set forth in the Plan of Allocation mailed to Class

24   Members provides a fair and reasonable basis upon which to allocate the proceeds of the Net

25   Settlement Fund among Class Members with due consideration having been given to

26   administrative convenience and necessity. The Court hereby finds and concludes that the Plan of

27   Allocation is, in all respects, fair and reasonable to the Class. Accordingly, the Court hereby

28   approves the Plan of Allocation proposed by Lead Plaintiffs as set forth in the Notice.

                                                      8
 1          10.       Attorneys’ Fees and Expenses – Lead Counsel is hereby awarded attorneys’

 2   fees in the amount of 15% of the Settlement Fund (including interest earned at the same rate as

 3   the Settlement Fund). Lead Counsel is also hereby awarded $797,049.35 for payment of its

 4   litigation expenses. These attorneys’ fees and expenses shall be paid from the Settlement Fund,

 5   and the Court finds these sums to be fair and reasonable. In addition, Lead Plaintiff Public

 6   School Teachers’ Pension & Retirement Fund of Chicago and Lead Plaintiff Arkansas Teacher

 7   Retirement System are hereby awarded $5,960.00 and $1,892.28, respectively, from the

 8   Settlement Fund as reimbursement for their reasonable costs and expenses directly related to

 9   their representation of the Class.     The Court has reviewed and considered the Retainer

10   Agreement, which it finds to be reasonable. Lead Counsel is instructed to maintain copies of the

11   Retainer Agreement in the event that it is necessary for any further proceeding.

12          11.       Rule 11 Findings – The Court finds and concludes that the Parties and their

13   respective counsel have complied in all respects with the requirements of Rule 11 of the Federal
14   Rules of Civil Procedure in connection with the institution, prosecution, defense, and settlement
15   of the Action.
16          12.       No Admissions – This Judgment, the Term Sheet, the Stipulation (whether or not
17   consummated), including the exhibits thereto and the Plan of Allocation contained therein (or
18   any other plan of allocation that may be approved by the Court), the negotiations leading to the
19   execution of the Term Sheet and the Stipulation, or any proceedings taken pursuant to or in
20   connection with the Term Sheet, the Stipulation and/or approval of the Settlement (including any

21   arguments proffered in connection therewith) shall not be deemed to be, and may not be argued

22   to be or offered or received:

23                    (a)    against any of the Defendants’ Releasees as evidence of, or construed as,

24      or deemed to be evidence of, any presumption, concession, or admission by any of the

25      Defendants’ Releasees with respect to the truth of any fact alleged by Lead Plaintiffs or the

26      validity of any claim that was or could have been asserted or the deficiency of any defense

27      that has been or could have been asserted in this Action or in any other litigation, or of any

28      liability, negligence, fault, misrepresentation, or omission with respect to any statement or

                                                     9
 1      written document approved or made by any of the Defendants or Defendants’ Releasees, or

 2      other wrongdoing of any kind of any of the Defendants’ Releasees, nor in any way referred

 3      to for any other reason as against any of the Defendants’ Releasees, in any arbitration

 4      proceeding or other civil, criminal, administrative, or other action or proceeding, other than

 5      such proceedings as may be necessary to effectuate the provisions of the Stipulation;

 6                  (b)    against any of the Plaintiffs’ Releasees, as evidence of, or construed as, or

 7      deemed to be evidence of, any presumption, concession, or admission by any of the

 8      Plaintiffs’ Releasees that any of their claims are without merit, that any of the Defendants’

 9      Releasees had meritorious defenses, or that damages recoverable under the Complaint would

10      not have exceeded the Settlement Amount or with respect to any liability, negligence, fault,

11      or wrongdoing of any kind, nor in any way referred to for any other reason as against any of

12      the Plaintiffs’ Releasees, in any arbitration proceeding or other civil, criminal, administrative,

13      or other action or proceeding, other than such proceedings as may be necessary to effectuate

14      the provisions of the Stipulation; or

15                  (c)    against any of the Releasees as evidence of, or construed as evidence of,

16      any presumption, concession, or admission by any of them that the Settlement Amount

17      represents the amount which could be or would have been recovered after trial of the Action;

18   provided, however, that the Parties and the Releasees and their respective counsel may refer to

19   this Judgment and the Stipulation to effectuate the protections from liability granted hereunder

20   and thereunder or otherwise to enforce the terms of the Settlement.

21          13.     Retention of Jurisdiction – Without affecting the finality of this Judgment in any

22   way, this Court retains continuing and exclusive jurisdiction for one year from the date of this

23   Judgment over: (a) the Parties for purposes of the administration, interpretation, implementation,

24   and enforcement of the Settlement, including the interpretation and enforcement of all

25   injunctions set forth herein; (b) the disposition of the Settlement Fund; (c) any motion to approve

26   the Class Distribution Order; and (d) the Class Members for all matters relating to the Action.

27          14.     Any appeal from the portions of this Judgment regarding approval of the Plan of

28   Allocation and the motion of Lead Counsel for an award of attorneys’ fees and reimbursement of

                                                     10
 1   Litigation Expenses shall in no way affect or delay the finality of this Judgment as to its approval

 2   of the Settlement and shall not affect or delay the Effective Date of the Settlement.

 3          15.     Modification of the Agreement of Settlement – Without further approval from

 4   the Court, Lead Plaintiffs and Defendants are hereby authorized to agree to and adopt such

 5   amendments or modifications of the Stipulation or any exhibits attached thereto to effectuate the

 6   Settlement that: (a) are not materially inconsistent with this Judgment; and (b) do not materially

 7   limit the rights of Class Members in connection with the Settlement. Without further order of

 8   the Court, Lead Plaintiffs and Defendants may agree to reasonable extensions of time to carry

 9   out any provisions of the Settlement.

10          16.     Termination of Settlement – If the Settlement is terminated as provided in the

11   Stipulation or the Effective Date of the Settlement otherwise fails to occur, this Judgment shall
12   be vacated, rendered null and void, and be of no further force and effect, except as otherwise
13   provided by the Stipulation, and this Judgment shall be without prejudice to the rights of Lead
14   Plaintiffs, the other Class Members, and Defendants, and the Parties shall revert to their
15   respective positions in the Action as of March 21, 2019, as provided in the Stipulation.
16          17.     Entry of Final Judgment – There is no just reason to delay the entry of this
17   Judgment as a final judgment in this Action. Accordingly, the Clerk of the Court is expressly
18   directed to immediately enter this final judgment in this Action.
19

20                           25th day of ______________,
            SO ORDERED this _______       October        2019.

21

22                                               ________________________________________
                                                    The Honorable Yvonne Gonzalez Rogers
23                                                        United States District Judge
     #1279867
24

25

26

27

28

                                                     11
 1                              Exhibit 1

 2   Dale Marcus

 3   Brookfield, IL

 4

 5   Tailwind Fund LP

 6   Toronto, Ontario, CANADA

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                   12
Exhibit 2
 1   BERNSTEIN LITOWITZ BERGER
        & GROSSMANN LLP
 2   JONATHAN D. USLANER (Bar No. 256898)
     jonathanu@blbglaw.com
 3
     12481 High Bluff Drive, Suite 300
 4   San Diego, CA 92130
     Tel: (858) 793-0070
 5   Fax: (858) 793-0323
 6   Counsel for Lead Plaintiffs Public School
     Teachers’ Pension & Retirement Fund of
 7
     Chicago and Arkansas Teacher Retirement
 8   System and Lead Counsel for the Class
     [Additional counsel appear on signature page]
 9

10                             UNITED STATES DISTRICT COURT
11                            NORTHERN DISTRICT OF CALIFORNIA
                                    OAKLAND DIVISION
12

13   IN RE RH, INC. SECURITIES                       Case No. 4:17-00554-YGR
14   LITIGATION
                                                     ECF CASE
15
                                                     STIPULATION AND
16                                                   AGREEMENT OF SETTLEMENT
17

18

19

20

21

22

23

24

25

26

27

28
1           This Stipulation and Agreement of Settlement, dated as of May 6, 2019 (the

2    “Stipulation”), is entered into by and between (a) Lead Plaintiffs Public School Teachers’

3    Pension & Retirement Fund of Chicago and Arkansas Teacher Retirement System (“Lead

4    Plaintiffs”) on behalf of themselves and the Class (defined below); and (b) defendants RH (“RH”

5    or the “Company”), and Gary Friedman and Karen Boone (collectively, the “Individual

6    Defendants” and, together with RH, “Defendants”), and embodies the terms and conditions of

7    the settlement of the above-captioned action (the “Action”). Subject to the approval of the Court

8    and the terms and conditions expressly provided herein, this Stipulation is intended to fully,

9    finally, and forever compromise, settle, release, resolve, waive, discharge, and dismiss with

10   prejudice the Action and all Released Plaintiffs’ Claims (defined below) against Defendants and

11   the other Defendants’ Releasees (defined below) and all Released Defendants’ Claims (also

12   defined below) against Lead Plaintiffs and the other Plaintiffs’ Releasees (also defined below).

13          WHEREAS:

14          A.      On February 2, 2017, a class action complaint, styled City of Miami General

15   Employees’ & Sanitation Employees’ Retirement Trust v. RH, Inc., et al., Civil Action No. 17-cv-

16   00554-YGR, was filed in the United States District Court for the Northern District of California

17   (the “Court”) asserting violations of federal securities laws against RH and the Individual

18   Defendants. (ECF No. 1.) In accordance with the Private Securities Litigation Reform Act of

19   1995, 15 U.S.C. § 78u-4, as amended (the “PSLRA”), notice to the public was issued stating the

20   deadline by which putative class members could move the Court for appointment as lead

21   plaintiff. A related securities class action complaint, Errichiello v. RH, No. 3:17-cv-01425-WHO

22   (“Errichiello”), was filed in the Court on March 16, 2017.

23          B.      Public School Teachers’ Pension & Retirement Fund of Chicago and Arkansas

24   Teacher Retirement System moved for appointment as Lead Plaintiffs on April 3, 2017, as did

25   several other groups of competing movants. (ECF Nos. 7-26.) On April 13, 2017, the Court

26   entered an Order designating Errichiello as a related case. (ECF No. 30.) On April 26, 2017, the

27   Court entered an Order which provided that the case be recaptioned as In re RH, Inc. Securities

28   Litigation, Case No. 4:17-00554-YGR; ordered that Errichiello be consolidated into the Action
 1   and that any subsequently filed, removed, or transferred actions related to the claims asserted in

 2   the Action be consolidated; appointed Public School Teachers’ Pension & Retirement Fund of

 3   Chicago and Arkansas Teacher Retirement System as Lead Plaintiffs for the Action; and

 4   approved Lead Plaintiffs’ selection of Bernstein Litowitz Berger & Grossmann LLP as Lead

 5   Counsel for the class. (ECF No. 39.)

 6          C.      On June 12, 2017, Lead Plaintiffs filed and served the Consolidated Class Action
 7   Complaint for Violation of the Federal Securities Laws (ECF No. 45) (the “Complaint”)

 8   asserting claims against all Defendants under Section 10(b) of the Securities Exchange Act of

 9   1934 (the “Exchange Act”) and Rule 10b-5 promulgated thereunder, and against the Individual

10   Defendants under Section 20(a) of the Exchange Act. The Complaint alleges that, during the

11   Class Period, Defendants made materially false and misleading statements about the launch of

12   RH’s new product line, RH Modern, and the Company’s inventory levels. The Complaint further

13   alleges that the price of RH common stock was artificially inflated as a result of Defendants’

14   allegedly false and misleading statements, and declined when the truth was revealed.

15          D.      On August 2, 2017, Defendants filed and served a motion to dismiss the
16   Complaint (ECF No. 50) and a request that the Court consider documents incorporated by

17   reference in the Complaint and take judicial notice of other documents submitted to the Court

18   (ECF No. 51). On September 11, 2017, Lead Plaintiffs filed and served memoranda of law in

19   opposition to Defendants’ motion to dismiss and request for judicial notice. (ECF Nos. 53-54.)

20   On October 6, 2017, Defendants filed and served reply papers in support of their motion and

21   request for judicial notice and made a supplemental request for judicial notice. (ECF Nos. 56-

22   58.) On October 13, 2017, Lead Plaintiffs filed objections to reply evidence accompanying

23   Defendants’ reply papers. (ECF No. 59.)

24          E.      The Court held oral argument on the motion to dismiss and related requests for
25   judicial notice on October 31, 2017. (ECF Nos. 60, 63.) On February 26, 2018, the Court

26   entered an Order which denied Defendants’ motion to dismiss. (ECF No. 68.)

27          F.      Discovery in the Action commenced in March 2018. Lead Plaintiffs prepared and
28   served initial disclosures, requests for production of documents, and interrogatories on

                                                     2
 1   Defendants, exchanged numerous letters with Defendants concerning discovery issues, and

 2   served dozens of document subpoenas on third parties. Defendants and third parties produced a

 3   total of over 10 million pages of documents to Lead Plaintiffs, and Lead Plaintiffs produced over

 4   12,000 pages of documents to Defendants in response to their requests. Fifteen depositions were

 5   taken in the Action, which included depositions of representatives of both Lead Plaintiffs and of

 6   Defendants’ expert witness taken in connection with the motion for class certification, and

 7   twelve depositions of fact witnesses.

 8          G.      On June 22, 2018, Lead Plaintiffs filed their motion for class certification, which
 9   was accompanied by a report from Lead Plaintiffs’ expert, Dr. Steven Feinstein, which opined

10   that RH common stock traded in an efficient market during the Class Period and that per-share

11   damages could be measured for all Class Members using a common methodology. (ECF Nos.

12   94-95.) On August 14, 2018, Defendants filed their opposition to the class certification motion,

13   which included an expert report challenging Dr. Feinstein’s conclusion regarding the common

14   damages methodology. (ECF No. 101.) Lead Plaintiffs filed reply papers in further support of

15   their motion on September 11, 2018. (ECF Nos. 103-104.)

16          H.      While discovery and briefing of Lead Plaintiffs’ class certification motion was
17   ongoing, the Parties agreed to private mediation before former United States District Judge Layn

18   R. Phillips. On August 6, 2018, the Parties (defined below) exchanged detailed mediation

19   statements with numerous exhibits that were also submitted to Judge Phillips. A full-day, in-

20   person mediation session with Judge Phillips was held on August 24, 2018. At the mediation

21   session, the Parties engaged in vigorous settlement negotiations with the assistance of Judge

22   Phillips but were not able to reach an agreement.

23          I.      On October 1, 2018, the Court held oral argument on Lead Plaintiffs’ motion for
24   class certification. (ECF Nos. 108, 110.) On October 11, 2018, the Court granted the motion,

25   certifying the proposed Class, appointing Lead Plaintiffs as Class Representatives, and

26   appointing Bernstein Litowitz Berger & Grossmann LLP as Class Counsel. (ECF No. 111.)

27          J.      On October 25, 2018, Defendants filed a petition to appeal the Court’s order
28   certifying the Class to the Court of Appeals for the Ninth Circuit pursuant to Rule 23(f) of the

                                                     3
 1   Federal Rules of Civil Procedure. (ECF No. 112.) The Court of Appeals denied that petition on

 2   January 24, 2019. (ECF No. 121.)

 3          K.      Following certification of the Class, the Parties’ discovery efforts continued. The
 4   Parties also continued to discuss the possible resolution of the Action through settlement. A

 5   second mediation with Judge Phillips was scheduled for March 1, 2019. In advance of that

 6   session, the Parties submitted and exchanged supplemental mediation statements on February 15,

 7   2019. After a full-day, in-person mediation session on March 1, 2019, the Parties came near to a

 8   resolution. Judge Phillips issued a mediator’s proposal on March 3, 2019, and the Parties

 9   continued their negotiations in the weeks immediately following the mediation.

10          L.      On March 21, 2019, the Parties executed a Term Sheet setting forth their
11   agreement in principle to settle the Action in return for Defendants causing payment of

12   $50,000,000.00 in cash from Defendants’ D&O carriers for the benefit of the Class, subject to

13   certain terms and conditions and the execution of a customary “long form” stipulation and

14   agreement of settlement and related papers.

15          M.      This Stipulation (together with the exhibits hereto) reflects the final and binding
16   agreement between the Parties.

17          N.      Based upon their investigation, prosecution, and mediation of the case, Lead
18   Plaintiffs and Lead Counsel have concluded that the terms and conditions of this Stipulation are

19   fair, reasonable, and adequate to Lead Plaintiffs and the other members of the Class, and in their

20   best interests. Based on Lead Plaintiffs’ direct oversight of the prosecution of this matter and

21   with the advice of their counsel, Lead Plaintiffs have agreed to settle and release the Released

22   Plaintiffs’ Claims pursuant to the terms and provisions of this Stipulation, after considering,

23   among other things: (a) the substantial financial benefit that Lead Plaintiffs and the other

24   members of the Class will receive under the proposed Settlement; and (b) the significant risks

25   and costs of continued litigation and trial.

26          O.      This Stipulation constitutes a compromise of all matters that are in dispute
27   between the Parties.     Defendants are entering into this Stipulation solely to eliminate the

28   uncertainty, burden, and expense of further protracted litigation. Each of the Defendants denies

                                                     4
 1   any wrongdoing, and this Stipulation shall in no event be construed or deemed to be evidence of

 2   or an admission or concession on the part of any of the Defendants with respect to any claim or

 3   allegation of any fault, liability, wrongdoing, or damage whatsoever, or any infirmity in the

 4   defenses that Defendants have, or could have, asserted. Defendants expressly deny that Lead

 5   Plaintiffs have asserted any valid claims as to any of the Defendants, and expressly deny any and

 6   all allegations of fault, liability, wrongdoing, or damages whatsoever. Similarly, this Stipulation

 7   shall in no event be construed or deemed to be evidence of or an admission or concession on the

 8   part of Lead Plaintiffs of any infirmity in any of the claims asserted in the Action, or an

 9   admission or concession that any of the Defendants’ defenses to liability had any merit.

10          NOW THEREFORE, it is hereby STIPULATED AND AGREED, by and among Lead

11   Plaintiffs (individually and on behalf of all other members of the Class) and Defendants, by and

12   through their respective undersigned attorneys and subject to the approval of the Court pursuant

13   to Rule 23(e) of the Federal Rules of Civil Procedure, that, in consideration of the benefits

14   flowing to the Parties from the Settlement, all Released Plaintiffs’ Claims as against the

15   Defendants’ Releasees and all Released Defendants’ Claims as against the Plaintiffs’ Releasees

16   shall be finally and fully compromised, settled, and released, and the Action shall be dismissed

17   with prejudice as to the Defendants, upon and subject to the terms and conditions set forth below.

18                                            DEFINITIONS

19          1.      As used in this Stipulation and any exhibits attached hereto and made a part

20   hereof, the following capitalized terms shall have the following meanings:

21                  (a)   “Action” means the securities class action in this Court styled In re RH,

22   Inc. Securities Litigation, Case No. 4:17-00554-YGR.

23                  (b)   “Alternate Judgment” means a form of final judgment that may be entered

24   by the Court herein but in a form other than the form of Judgment provided for in this

25   Stipulation.

26                  (c)   “Authorized Claimant” means a Class Member who submits a Claim to the

27   Claims Administrator that is approved by the Court for payment from the Net Settlement Fund.

28

                                                     5
 1                   (d)   “Claim” means a paper claim submitted on a Claim Form, or an electronic

 2   claim, in either instance that is submitted to the Claims Administrator.

 3                   (e)   “Claim Form” or “Proof of Claim Form” means the form, substantially in

 4   the form attached hereto as Exhibit 2 to Exhibit A, which a Claimant must complete and submit

 5   should that Claimant seek to share in a distribution of the Net Settlement Fund.

 6                   (f)   “Claimant” means a person or entity who or which submits a Claim to the

 7   Claims Administrator seeking to be eligible to share in the proceeds of the Net Settlement Fund.

 8                   (g)   “Claims Administrator” means the firm retained by Lead Counsel, subject

 9   to approval of the Court, to provide all notices approved by the Court to potential Class Members

10   and to administer the Settlement.

11                   (h)   “Class” means the class certified in the Court’s October 11, 2018 Order

12   (ECF No. 111). Specifically, the Class includes all persons and entities who purchased or

13   otherwise acquired the common stock of RH during the period from March 26, 2015 through

14   June 8, 2016, inclusive. Excluded from the Class are (i) Defendants; (ii) Immediate Family

15   Members of the Individual Defendants; (iii) any person who was an Officer or director of RH;

16   (iv) any firm or entity in which any Defendant has or had a controlling interest; (v) any person

17   who is alleged to have participated in the wrongdoing alleged1; (vi) parents or subsidiaries of

18   RH; (vii) all RH plans that are covered by ERISA; (viii) the legal representatives, agents,

19   affiliates, heirs, beneficiaries, successors-in-interest, or assigns of any excluded person or entity,

20   in their respective capacity as such; and (ix) any persons or entities who or which exclude

21   themselves by submitting a request for exclusion that is accepted by the Court.

22                   (i)   “Class Distribution Order” means an order entered by the Court authorizing

23   and directing that the Net Settlement Fund be distributed, in whole or in part, to Authorized

24   Claimants.

25

26

27   1
      This exclusion only applies and refers to the two Individual Defendants. For the avoidance of
28   doubt, the Individual Defendants expressly deny that they were involved in any wrongdoing.


                                                       6
 1                   (j)   “Class Member” means each person and entity who or which is a member

 2   of the Class.

 3                   (k)   “Class Period” means the period from March 26, 2015 through June 8,

 4   2016, inclusive.

 5                   (l)   “Complaint” means the Consolidated Class Action Complaint for

 6   Violations of the Federal Securities Laws filed by Lead Plaintiffs in the Action on June 12, 2017.

 7                   (m)   “Court” or “District Court” means the United States District Court for the

 8   Northern District of California.

 9                   (n)   “Defendants” means RH and the Individual Defendants.

10                   (o)   “Defendants’ Counsel” means Morrison & Foerster LLP.

11                   (p)   “Defendants’ Releasees” means, collectively, each and all of (i) the

12   Defendants, each Individual Defendant’s Immediate Family Members, any entity in which any

13   Defendant or Individual Defendant’s Immediate Family Members has, or had during the Class

14   Period, a controlling interest (directly or indirectly), and any estate or trust of which any

15   Individual Defendant is a settlor or which is for the benefit of any Individual Defendant and/or

16   his or her Immediate Family Members; and (ii) for each and every Person listed in part (i), their

17   respective past, present, and future heirs, executors, administrators, predecessors, successors,

18   assigns, employees, agents, affiliates, analysts, assignees, attorneys, auditors, co-insurers,

19   commercial bank lenders, consultants, controlling shareholders, directors, divisions, financial

20   advisors, general or limited partners, general or limited partnerships, insurers, investment

21   advisors, investment bankers, investment banks, joint ventures and joint venturers, managers,

22   managing directors, marital communities, members, officers, parents, personal or legal

23   representatives, principals, reinsurers, shareholders, subsidiaries (foreign or domestic), trustees,

24   underwriters, and other retained professionals, in their respective capacities as such.

25                   (q)   “Effective Date” with respect to the Settlement means the first date by

26   which all of the events and conditions specified in ¶ 37 of this Stipulation have been met and

27   have occurred or have been waived.

28                   (r)   “ERISA” means the Employee Retirement Income Security Act of 1974.

                                                      7
 1                  (s)    “Escrow Account” means an account maintained at Citibank, N.A. wherein

 2   the Settlement Amount shall be deposited and held in escrow under the control of Lead Counsel.

 3                  (t)    “Escrow Agent” means Citibank, N.A.

 4                  (u)    “Escrow Agreement” means the agreement between Lead Counsel and the

 5   Escrow Agent setting forth the terms under which the Escrow Agent shall maintain the Escrow

 6   Account.

 7                  (v)    “Final” means, with respect to any court order, including, without

 8   limitation, the Judgment, that such order represents a final and binding determination of all

 9   issues within its scope and is not subject to further review on appeal or otherwise. Without

10   limitation, an order becomes “Final” when: (i) no appeal has been filed, and the prescribed time

11   for commencing any appeal has expired; or (ii) an appeal has been filed and either (a) the appeal

12   has been dismissed, and the prescribed time, if any, for commencing any further appeal has

13   expired, or (b) the order has been affirmed in all material respects, and the prescribed time, if

14   any, for commencing any further appeal has expired. For purposes of this definition of “Final,”

15   an “appeal” includes any motion to alter or amend under Rule 52(b) or Rule 59(e) of the Federal

16   Rules of Civil Procedure, any appeal as of right, discretionary appeal, interlocutory appeal,

17   petition for writ of certiorari, or other proceeding involving writs of certiorari or mandamus,

18   and any other proceedings of like kind. Any appeal or other proceeding pertaining solely to an

19   order or the part of an order adopting or approving a Plan of Allocation or solely to any order or

20   the part of an order issued solely with respect to an application for attorneys’ fees and expenses

21   pursuant to ¶¶ 19-22 herein shall not in any way delay or preclude the Judgment from becoming

22   Final.

23                  (w)    “Immediate Family Members” means children, stepchildren, parents,

24   stepparents, spouses, siblings, mothers-in-law, fathers-in-law, sons-in-law, daughters-in-law,

25   brothers-in-law, and sisters-in-law. As used in this paragraph, “spouse” shall mean a husband, a

26   wife, or a partner in a state-recognized domestic relationship or civil union.

27                  (x)    “Individual Defendants” means Gary Friedman and Karen Boone.

28

                                                      8
 1                    (y)    “Judgment” means the final judgment, substantially in the form attached

 2   hereto as Exhibit B, to be entered by the Court approving the Settlement.

 3                    (z)    “Lead Counsel” means the law firm of Bernstein Litowitz Berger &

 4   Grossmann LLP.

 5                    (aa) “Lead Plaintiffs” means Public School Teachers’ Pension & Retirement

 6   Fund of Chicago and Arkansas Teacher Retirement System.

 7                    (bb) “Litigation Expenses” means costs and expenses incurred in connection

 8   with commencing, prosecuting, and settling the Action (which may include the costs and

 9   expenses of Lead Plaintiffs directly related to their representation of the Class), for which Lead

10   Counsel intends to apply to the Court for reimbursement or payment from the Settlement Fund.

11                    (cc) “Net Settlement Fund” means the Settlement Fund less: (i) any Taxes;

12   (ii) any Notice and Administration Costs; (iii) any Litigation Expenses awarded by the Court;

13   (iv) any attorneys’ fees awarded by the Court; and (v) any other costs or fees approved by the

14   Court.

15                    (dd) “Notice” means the Notice of (I) Pendency of Class Action and Proposed

16   Settlement; (II) Settlement Fairness Hearing; and (III) Motion for Attorneys’ Fees and Litigation

17   Expenses, substantially in the form attached hereto as Exhibit 1 to Exhibit A, which is to be

18   mailed to Class Members.

19                    (ee) “Notice and Administration Costs” means the costs, fees, and expenses that

20   are incurred by the Claims Administrator and/or Lead Counsel in connection with: (i) providing

21   notice to the Class; and (ii) administering the Settlement, including but not limited to the Claims

22   process, as well as the costs, fees, and expenses incurred in connection with the Escrow Account.

23                    (ff)   “Officer” means any officer as that term is defined in Securities and

24   Exchange Act Rule 16a-1(f).

25                    (gg) “Parties” means Defendants and Lead Plaintiffs, on behalf of themselves

26   and the Class.

27                    (hh) “Person” means an individual, corporation, limited liability company,

28   professional corporation, partnership, domestic partnership, limited partnership, limited liability

                                                     9
 1   partnership, marital community, association, joint stock company, joint venture, joint venturer,

 2   estate, legal representative, trust or trustee, unincorporated association, government or any

 3   political subdivision or agency thereof, or any other business or legal entity.

 4                   (ii)   “Plaintiffs’ Releasees” means (i) Lead Plaintiffs, all other plaintiffs in the

 5   Action, and all other Class Members, and their respective Immediate Family Members; and

 6   (ii) for each and every Person listed in part (i), their respective past, present, and future heirs,

 7   executors, administrators, predecessors, successors, assigns, employees, agents, affiliates,

 8   analysts, assignees, attorneys, auditors, co-insurers, commercial bank lenders, consultants,

 9   controlling shareholders, directors, divisions, financial advisors, general or limited partners,

10   general or limited partnerships, insurers, investment advisors, investment bankers, investment

11   banks, joint ventures and joint venturers, managers, managing directors, marital communities,

12   members, officers, parents, personal or legal representatives, principals, reinsurers, shareholders,

13   subsidiaries (foreign or domestic), trustees, underwriters, and other retained professionals, in

14   their respective capacities as such.

15                   (jj)   “Plan of Allocation” means the proposed plan of allocation of the Net

16   Settlement Fund set forth in the Notice.

17                   (kk) “Preliminary Approval Order” means the order, substantially in the form

18   attached hereto as Exhibit A, to be entered by the Court preliminarily approving the Settlement

19   and directing that notice of the Settlement be provided to the Class.

20                   (ll)   “PSLRA” means the Private Securities Litigation Reform Act of 1995, 15

21   U.S.C. § 78u-4, as amended.

22                   (mm) “Recognized Claim” means the amount of an Authorized Claimant’s loss

23   that is determined by the Claims Administrator to be compensable under the Plan of Allocation.

24                   (nn) “Released Claims” means all Released Defendants’ Claims and all

25   Released Plaintiffs’ Claims.

26                   (oo) “Released Defendants’ Claims” means all claims, rights, liabilities, and

27   causes of action of every nature and description, whether known claims or Unknown Claims,

28   whether arising under federal, state, common, or foreign law, that arise out of or relate in any

                                                      10
 1   way to the institution, prosecution, or settlement of the claims asserted in the Action against

 2   Defendants.    Released Defendants’ Claims do not include: (i) any claims relating to the

 3   enforcement of the Settlement; or (ii) any claims against any person or entity who or which

 4   submits a request for exclusion from the Class that is accepted by the Court.

 5                   (pp) “Released Plaintiffs’ Claims” means all claims, rights, liabilities, and

 6   causes of action of every nature and description, whether known claims or Unknown Claims,

 7   contingent or absolute, mature or not mature, discoverable or undiscoverable, liquidated or

 8   unliquidated, accrued or not accrued, including those that are concealed or hidden, regardless of

 9   legal or equitable theory and whether arising under federal, state, common, or foreign law, that

10   Lead Plaintiffs or any other member(s) of the Class: (i) asserted in the Action, or (ii) could have

11   asserted in any forum, that arise out of, are based upon, or relate to, directly or indirectly, in

12   whole or in part, (A) the allegations, transactions, facts, matters or occurrences, representations

13   or omissions involved, set forth, or referred to in the Action and that relate to the purchase, sale,

14   acquisition, or retention of RH common stock during the Class Period; or (B) Defendants’ and/or

15   their attorneys’ defense or settlement of the Action and/or the claims alleged therein. Released

16   Plaintiffs’ Claims do not include: (i) any claims asserted on behalf of the Company in In re RH

17   Shareholder Derivative Litig., Lead Case No. 4:18-cv-02452-YGR (N.D. Cal.); Magnani v.

18   Friedman, et al., Case No. 3:18-cv-02452-YGR (N.D. Cal.); or Izmirliyan v. Friedman, et al.,

19   Case No. 4:18-cv-3930-YGR (N.D. Cal.), or any cases consolidated into any of the foregoing

20   actions; (ii) any claims relating to the enforcement of the Settlement; and (iii) any claims of any

21   person or entity who or which submits a request for exclusion that is accepted by the Court.

22                   (qq) “Releasee(s)” means each and any of the Defendants’ Releasees and each

23   and any of the Plaintiffs’ Releasees.

24                   (rr)   “Releases” means the releases set forth in ¶¶ 4-5 of this Stipulation.

25                   (ss)   “RH” or the “Company” means RH (formerly known as Restoration

26   Hardware Holdings, Inc.).

27                   (tt)   “Settlement” means the settlement between Lead Plaintiffs and Defendants

28   on the terms and conditions set forth in this Stipulation.

                                                      11
 1                     (uu) “Settlement Amount” means $50,000,000.00 in cash.

 2                     (vv)   “Settlement Fund” means the Settlement Amount plus any and all interest

 3   earned thereon.

 4                     (ww) “Settlement Hearing” means the hearing set by the Court under

 5   Rule 23(e)(2) of the Federal Rules of Civil Procedure to consider final approval of the

 6   Settlement.

 7                     (xx) “Summary Notice” means the Summary Notice of (I) Pendency of Class

 8   Action and Proposed Settlement; (II) Settlement Fairness Hearing; and (III) Motion for

 9   Attorneys’ Fees and Litigation Expenses, substantially in the form attached hereto as Exhibit 3 to

10   Exhibit A, to be published as set forth in the Preliminary Approval Order.

11                     (yy) “Taxes” means: (i) all federal, state and/or local taxes of any kind

12   (including any interest or penalties thereon) on any income earned by the Settlement Fund;

13   (ii) any taxes or tax detriments that may be imposed upon the Defendants or their counsel with

14   respect to any income earned by the Settlement Fund for any period during which the Settlement

15   Fund does not qualify as a “qualified settlement fund” for federal or state income tax purposes,

16   provided that any such taxes or tax detriments are reported to Lead Counsel and the Escrow

17   Agent at least fourteen (14) days before distribution of the Net Settlement Fund to the

18   Authorized Claimants; and (iii) the expenses and costs incurred by Lead Counsel in connection

19   with determining the amount of, and paying, any taxes owed by the Settlement Fund (including,

20   without limitation, expenses of tax attorneys and accountants).

21                     (zz) “Term Sheet” means the Confidential Term Sheet executed by the Parties

22   on March 21, 2019.

23                     (aaa) “Unknown Claims” means, collectively, any and all Released Plaintiffs’

24   Claims that Lead Plaintiffs or any other Class Member does not know or suspect to exist in his,

25   her, or its favor at the time of the release of such claims, and any Released Defendants’ Claims

26   that any Defendant does not know or suspect to exist in his, her, or its favor at the time of the

27   release of such claims, which, if known by him, her or it, might have affected his, her, or its

28   decision(s) with respect to this Settlement, including the decision to agree to all the various

                                                     12
 1   releases set forth in this Stipulation, or that might have affected his, her, or its decision not to

 2   object to this Settlement, or not to exclude himself, herself, or itself from the Class. Unknown

 3   Claims include, without limitation, those claims in which some or all of the facts composing the

 4   claim may be unsuspected or undisclosed, concealed, or hidden. With respect to any and all

 5   Released Claims, the Parties stipulate and agree that, upon the Effective Date of the Settlement,

 6   Lead Plaintiffs and Defendants shall expressly waive, and each of the other Class Members shall

 7   be deemed to have waived, and by operation of the Judgment or the Alternate Judgment, if

 8   applicable, shall have expressly waived, any and all provisions, rights, and benefits conferred by

 9   any law of any state or territory of the United States, or principle of common law or foreign law,

10   which is similar, comparable, or equivalent to California Civil Code § 1542, which provides:

11          A general release does not extend to claims that the creditor or releasing party

12          does not know or suspect to exist in his or her favor at the time of executing the

13          release and that, if known by him or her, would have materially affected his or her

14          settlement with the debtor or released party.

15   Lead Plaintiffs and Defendants acknowledge, and each of the other Class Members shall be

16   deemed by operation of law to have acknowledged, that the foregoing waiver was separately

17   bargained for and a key element of the Settlement.

18                        PRELIMINARY APPROVAL OF SETTLEMENT

19          2.      Within fifteen (15) days of the execution of this Stipulation, Lead Plaintiffs will

20   file a motion, after providing Defendants a reasonable opportunity to review and comment,

21   seeking preliminary approval of the Settlement, authorization to mail notice of the Settlement to

22   members of the Class, and the scheduling of a hearing for consideration of final approval of the

23   Settlement. Concurrently with the motion for preliminary approval, Lead Plaintiffs shall apply

24   to the Court for, and Defendants shall agree to, entry of the Preliminary Approval Order,

25   substantially in the form attached hereto as Exhibit A.

26

27

28

                                                     13
 1                                        RELEASE OF CLAIMS

 2          3.      The obligations incurred pursuant to this Stipulation are in consideration of:

 3   (a) the full and final disposition of the Action as against Defendants; and (b) the Releases and

 4   other relief provided for herein.

 5          4.      Upon the Effective Date, Lead Plaintiffs and each of the other Class Members, on

 6   behalf of themselves and their respective spouses, heirs, executors, beneficiaries, administrators,

 7   predecessors, successors, and assigns, in their capacities as such, and any Person(s) claiming

 8   (now or in the future) through or on behalf of any of them directly or indirectly, regardless of

 9   whether such Lead Plaintiff or Class Member ever seeks or obtains by any means (including,

10   without limitation, by submitting a Claim Form to the Claims Administrator) any distribution

11   from the Net Settlement Fund: (a) shall be deemed by this Settlement to have, and by operation

12   of law and of the Judgment, or the Alternate Judgment, if applicable, shall have fully, finally, and

13   forever compromised, settled, released, relinquished, waived, dismissed, and discharged each

14   and all of the Released Plaintiffs’ Claims (including Unknown Claims) against each and all of the

15   Defendants’ Releasees, and shall have covenanted not to sue any of the Defendants’ Releasees

16   with respect to any of the Released Plaintiffs’ Claims (including any Unknown Claims) except to

17   enforce the releases and other terms and conditions contained in this Stipulation or the Judgment

18   or Alternate Judgment entered pursuant hereto; and (b) shall be forever permanently barred,

19   enjoined, and restrained from bringing, commencing, instituting, asserting, maintaining,

20   enforcing, prosecuting, or otherwise pursuing, either directly or in any other capacity, any of the

21   Released Plaintiffs’ Claims (including any Unknown Claims) against any of the Defendants’

22   Releasees in the Action or in any other action or proceeding, in any state, federal, or foreign

23   court of law or equity, arbitration tribunal, administrative forum, or other forum of any kind. The

24   foregoing provisions shall not apply to any Person who would be a member of the Class and

25   timely excludes himself, herself, or itself.

26          5.      Upon the Effective Date, Defendants, on behalf of themselves and their respective

27   spouses, heirs, executors, beneficiaries, administrators, predecessors, successors, and assigns, in

28   their capacities as such, and any Person(s) claiming (now or in the future) through or on behalf of

                                                     14
 1   any of them directly or indirectly, (a) shall be deemed by this Settlement to have, and by

 2   operation of law and of the Judgment, or the Alternate Judgment, if applicable, shall have fully,

 3   finally, and forever compromised, settled, released, relinquished, waived, dismissed, and

 4   discharged each and all of the Released Defendants’ Claims against each and all of Lead

 5   Plaintiffs and the other Plaintiffs’ Releasees, and shall have covenanted not to sue any of the

 6   Plaintiffs’ Releasees with respect to any of the Released Defendants’ Claims (including any

 7   Unknown Claims) except to enforce the releases and other terms and conditions contained in this

 8   Stipulation or the Judgment or Alternate Judgment entered pursuant hereto; and (b) shall be

 9   forever permanently barred, enjoined, and restrained from bringing, commencing, instituting,

10   asserting, maintaining, enforcing, prosecuting, or otherwise pursuing, either directly or in any

11   other capacity, any of the Released Defendants’ Claims (including any Unknown Claims) against

12   any of the Plaintiffs’ Releasees in the Action or in any other action or proceeding, in any state,

13   federal, or foreign court of law or equity, arbitration tribunal, administrative forum, or other

14   forum of any kind. This release shall not apply to any person or entity who or which submits a

15   request for exclusion from the Class that is accepted by the Court.

16          6.      It is understood that Lead Plaintiffs and the other Class Members or Defendants,

17   or any of them, may hereafter discover additional or different facts from those that he, she, or it

18   now knows or believes to be true with respect to the subject matter of the Released Plaintiffs’

19   Claims or Released Defendants’ Claims (including Unknown Claims), but each of the Lead

20   Plaintiffs and the Defendants shall, upon the Effective Date, expressly fully, finally, and forever

21   discharge, settle, and release, and each Class Member, upon the Effective Date, shall be deemed

22   to have, and by operation of law and of the Judgment or the Alternate Judgment, if applicable,

23   shall have, expressly fully, finally, and forever discharged, settled, and released, any and all

24   Released Claims. Lead Plaintiffs and Defendants acknowledge, and the Class Members by

25   operation of law and of the Judgment or the Alternate Judgment, if applicable, shall be deemed to

26   have acknowledged, that the foregoing waiver of Released Claims that are Unknown Claims,

27   including the provisions, rights, and benefits of California Civil Code § 1542 (and the inclusion

28

                                                     15
 1   of “Unknown Claims” in the definition of Released Plaintiffs’ Claims and Released Defendants’

 2   Claims), was separately bargained for and is a material element of the Settlement.

 3          7.      By entering into this Stipulation, Lead Plaintiffs and Lead Counsel represent and

 4   warrant that they have not assigned, hypothecated, conveyed, transferred, or otherwise granted or

 5   given any interest in the Released Plaintiffs’ Claims to any other Person, and the Defendants

 6   represent and warrant that they have not assigned, hypothecated, conveyed, transferred, or

 7   otherwise granted or given any interest in the Released Defendants’ Claims to any other Person.

 8          8.      The Claim Form to be executed by Claimants shall release all Released Plaintiffs’

 9   Claims against all Defendants’ Releasees and shall be substantially in the form attached hereto as

10   Exhibit 2 to Exhibit A.

11          9.      Notwithstanding ¶¶ 4-5 above, nothing in the Judgment, or the Alternate

12   Judgment, if applicable, shall bar any action by any of the Parties to enforce or effectuate the

13   terms of this Stipulation or the Judgment, or Alternate Judgment, if applicable.

14                             THE SETTLEMENT CONSIDERATION

15          10.     As full and complete consideration for the Settlement, Defendants shall cause the

16   payment of the Settlement Amount from the D&O carriers into the Escrow Account within

17   twenty (20) business days after the later of (a) the date of entry by the Court of an order

18   preliminarily approving this Settlement; and (b) Defendants’ Counsel’s receipt from Lead

19   Counsel of the information necessary to effectuate a transfer of funds to the Escrow Account,

20   including instructions for payment by wire transfer and a signed W-9 form reflecting a valid

21   taxpayer identification number for the qualified settlement fund in which the Settlement Amount

22   is to be deposited.

23          11.     Other than the obligation of the Defendants to cause the Settlement Amount to be

24   paid into the Escrow Account, under no circumstances will any of the Defendants’ Releasees

25   have any obligation to make any payment pursuant to this Settlement set forth herein, and will

26   have no responsibility for, or liability or obligation whatsoever to anyone with respect to: the

27   Settlement Fund, the Net Settlement Fund, the Escrow Account, the Claims Administrator, the

28   Claims Administrator’s actions, any transaction executed or approved by the Escrow Agent, the

                                                     16
 1   maintenance, administration, investment, or distribution of the Settlement Fund or the Net

 2   Settlement Fund, the establishment or administration of the Plan of Allocation, the

 3   determination, administration, or calculation of Claims, the payment or withholding of Taxes, the

 4   administration of the Settlement, or any losses incurred in connection with such matters. The

 5   Defendants’ Releasees shall have no further or other liability or obligations to Lead Plaintiffs,

 6   Lead Counsel, or any Class Member with respect to the Released Plaintiffs’ Claims, except as

 7   expressly stated herein. Notwithstanding anything herein to the contrary, the Escrow Agent shall

 8   be obligated to withhold from distribution to Authorized Claimants all funds necessary to pay all

 9   Notice and Administration Costs and all other fees, costs, and expenses associated with

10   administration of the Settlement and the Settlement Fund; neither Defendants nor Defendants’

11   Counsel nor any other of the Defendants’ Releasees is responsible therefor, nor shall they have

12   any liability whatsoever with respect thereto, above and beyond the Defendants’ obligation to

13   cause the Settlement Amount to be paid into the Escrow Account as set forth above. The

14   Settlement Fund shall indemnify and hold harmless all Defendants’ Releasees for any costs of

15   administration of the Settlement and the Settlement Fund (including, without limitation, costs

16   associated with any such indemnification).

17                                   USE OF SETTLEMENT FUND

18          12.     The Settlement Fund shall be used to pay: (a) any Taxes; (b) any Notice and

19   Administration Costs; (c) any Litigation Expenses awarded by the Court; (d) any attorneys’ fees

20   awarded by the Court; and (e) any other costs and fees approved by the Court. The balance

21   remaining in the Settlement Fund, that is, the Net Settlement Fund, shall be distributed to

22   Authorized Claimants as provided in ¶¶ 23-35 below.

23          13.     Except as provided herein or pursuant to orders of the Court, the Net Settlement

24   Fund shall remain in the Escrow Account prior to the Effective Date. All funds held by the

25   Escrow Agent shall be deemed to be in the custody of the Court and shall remain subject to the

26   jurisdiction of the Court until such time as the funds shall be distributed or returned pursuant to

27   the terms of this Stipulation and/or further order of the Court. The Escrow Agent shall invest any

28   funds in the Escrow Account exclusively in United States Treasury Bills (or a mutual fund

                                                     17
 1   invested solely in such instruments) and shall collect and reinvest all interest accrued thereon,

 2   except that any residual cash balances up to the amount that is insured by the FDIC may be

 3   deposited in any account that is fully insured by the FDIC. In the event that the yield on United

 4   States Treasury Bills is negative, in lieu of purchasing such Treasury Bills, all or any portion of

 5   the funds held by the Escrow Agent may be deposited in any account that is fully insured by the

 6   FDIC or backed by the full faith and credit of the United States. Additionally, if short-term

 7   placement of the funds is necessary, all or any portion of the funds held by the Escrow Agent

 8   may be deposited in any account that is fully insured by the FDIC or backed by the full faith and

 9   credit of the United States.

10          14.     The Parties agree that the Settlement Fund is intended to be a Qualified

11   Settlement Fund within the meaning of Treasury Regulation § 1.468B-1 and that Lead Counsel,

12   as administrator of the Settlement Fund within the meaning of Treasury Regulation § 1.468B-

13   2(k)(3), shall be solely responsible for ensuring that the Escrow Account complies with the

14   requirements and regulations governing Qualified Settlement Funds, and for filing or causing to

15   be filed all such informational and other tax returns as may be necessary or appropriate

16   (including, without limitation, the returns described in Treasury Regulation § 1.468B-2(k)) for

17   the Settlement Fund. Lead Counsel shall also be responsible for causing payment to be made

18   from the Settlement Fund of any Taxes owed with respect to the Settlement Fund.                The

19   Defendants’ Releasees shall not have any liability or responsibility for any such Taxes. Upon

20   written request, Defendants shall cause to be provided to Lead Counsel the statement described

21   in Treasury Regulation § 1.468B-3(e). Lead Counsel, as administrator of the Settlement Fund

22   within the meaning of Treasury Regulation § 1.468B-2(k)(3), shall timely make such elections as

23   are necessary or advisable to carry out this paragraph, including, as necessary, making a “relation

24   back election,” as described in Treasury Regulation § 1.468B-1(j), to cause the Qualified

25   Settlement Fund to come into existence at the earliest allowable date, and shall take or cause to

26   be taken all such actions as may be necessary or appropriate in connection therewith.

27          15.     All Taxes shall be paid out of the Settlement Fund, and shall be timely paid, or

28   caused to be paid, by Lead Counsel and without further order of the Court. Any tax returns

                                                     18
 1   prepared for the Settlement Fund (as well as the election set forth therein) shall be consistent

 2   with the previous paragraph and in all events shall reflect that all Taxes on the income earned by

 3   the Settlement Fund shall be paid out of the Settlement Fund as provided herein. Defendants’

 4   Releasees shall have no responsibility or liability for the acts or omissions of Lead Counsel or its

 5   agents with respect to the payment of Taxes, as described herein.

 6          16.     The Settlement is not a claims-made settlement. Upon the occurrence of the

 7   Effective Date, no Defendant, Defendants’ Releasee, or any other person or entity who or which

 8   paid any portion of the Settlement Amount shall have any right to the return of the Settlement

 9   Fund or any portion thereof for any reason whatsoever, including without limitation, the number

10   of Claims submitted, the collective amount of Recognized Claims of Authorized Claimants, the

11   percentage of recovery of losses, or the amounts to be paid to Authorized Claimants from the Net

12   Settlement Fund.

13          17.     Notwithstanding the fact that the Effective Date of the Settlement has not yet

14   occurred, Lead Counsel may pay from the Settlement Fund, without further approval from

15   Defendants or further order of the Court, all reasonable Notice and Administration Costs actually

16   incurred and paid or payable. Such costs and expenses shall include, without limitation, the

17   actual costs of printing and mailing the Notice and publishing the Summary Notice,

18   reimbursements to nominee owners for forwarding the Notice to their beneficial owners, the

19   administrative expenses incurred and fees charged by the Claims Administrator in connection

20   with providing notice and administering the Settlement (including processing the submitted

21   Claims), and the fees, if any, of the Escrow Agent.

22          18.     In the event the Judgment does not become Final or the Settlement is terminated

23   as provided herein, within thirty (30) days of entry of the order rendering the Settlement and

24   Judgment non-Final or notice of the Settlement being terminated, all monies then held in the

25   Escrow Account, including interest earned but less any reasonable Notice and Administration

26   Costs actually paid or incurred, shall be returned to the appropriate sources of funds pursuant to

27   Defendants’ instructions as provided in ¶ 39(d). Once the Settlement and Judgment become

28   Final, no monies shall revert to Defendants.

                                                     19
 1                       ATTORNEYS’ FEES AND LITIGATION EXPENSES

 2          19.     Lead Counsel will apply to the Court for an award of attorneys’ fees to be paid

 3   solely from (and out of) the Settlement Fund. Lead Counsel will also apply to the Court for

 4   reimbursement or payment of Litigation Expenses, which may include a request for Lead

 5   Plaintiffs’ costs and expenses directly related to their representation of the Class, to be paid

 6   solely from (and out of) the Settlement Fund. Lead Counsel’s application for an award of

 7   attorneys’ fees and/or Litigation Expenses is not the subject of any agreement between

 8   Defendants and Lead Plaintiffs other than what is set forth in this Stipulation. Defendants shall

 9   have no responsibility for the payment of attorneys’ fees or Litigation Expenses to Lead Counsel

10   beyond the obligation of Defendants to cause payment of the Settlement Amount from the D&O

11   carriers into the Escrow Account as set forth in ¶ 10 above.

12          20.     Any attorneys’ fees and Litigation Expenses that are awarded by the Court shall

13   be paid to Lead Counsel within ten (10) business days of the award by the Court,

14   notwithstanding any appeals, subject to Lead Counsel’s obligation to make appropriate refunds

15   or repayments to the Settlement Fund, plus accrued interest at the same net rate as is earned by

16   the Settlement Fund, if the Settlement is terminated pursuant to the terms of this Stipulation or if,

17   as a result of any appeal or further proceedings on remand, or successful collateral attack, the

18   award of attorneys’ fees and/or Litigation Expenses is reduced or reversed and such order

19   reducing or reversing the award has become Final. Lead Counsel shall make the appropriate

20   refund or repayment in full no later than thirty (30) calendar days after: (a) receiving from

21   Defendants’ Counsel notice of the termination of the Settlement; (b) providing Defendants’

22   Counsel with notice of Lead Plaintiffs’ termination of the Settlement; or (c) any order reducing

23   or reversing the award of attorneys’ fees and/or Litigation Expenses has become Final. Lead

24   Counsel agrees to incorporate their obligation under this paragraph into any proposed order

25   awarding attorneys’ fees and Litigation Expenses filed with the Court. Lead Counsel, as a

26   condition of receiving such fees and Litigation Expenses, on behalf of itself and each partner

27   and/or shareholder of it, agrees that the law firm and its partners and/or shareholders are subject

28   to the jurisdiction of the Court for the purposes of enforcing the provisions of this paragraph.

                                                      20
 1   The Settlement is not conditioned upon any award of attorneys’ fees or Litigation Expenses, and

 2   any objection to or appeal from such an award shall not affect the finality of the Settlement or the

 3   judgment of dismissal. An award of attorneys’ fees and/or Litigation Expenses is not a necessary

 4   term of this Stipulation and is not a condition of the Settlement embodied herein. Neither Lead

 5   Plaintiffs nor Lead Counsel may cancel or terminate the Settlement based on this Court’s or any

 6   appellate court’s ruling with respect to attorneys’ fees and/or Litigation Expenses.

 7          21.     Defendants’ Releasees shall have no responsibility for or liability whatsoever with

 8   respect to the allocation or award of attorneys’ fees or Litigation Expenses. The attorneys’ fees

 9   and Litigation Expenses that are awarded to Lead Counsel shall be payable solely from the

10   Settlement Fund.

11          22.     The procedure for and the allowance or disallowance by the Court of any

12   application by Lead Counsel for attorneys’ fees or Litigation Expenses to be paid out of the

13   Settlement Fund is not a necessary term of the Settlement or this Stipulation, and it is not a

14   condition of this Stipulation that any particular application for attorneys’ fees or expenses be

15   approved.

16                       NOTICE AND SETTLEMENT ADMINISTRATION

17          23.     As part of the Preliminary Approval Order, Lead Counsel shall seek appointment

18   of a Claims Administrator. The Claims Administrator shall administer the Settlement, including

19   but not limited to the process of receiving, reviewing, and approving or denying Claims, under

20   Lead Counsel’s supervision and subject to the jurisdiction of the Court.          Other than RH’s

21   obligation to provide its shareholder records as provided in ¶ 24 below, none of the Defendants,

22   nor any of the other Defendants’ Releasees, shall have any involvement in or any responsibility,

23   authority, obligation, or liability whatsoever for the selection of the Claims Administrator, the

24   Plan of Allocation, the administration of the Settlement, the Claims process, or the management,

25   disposition, investment, distribution, allocation, or disbursement of the Net Settlement Fund, the

26   determination, administration, calculation, or payment of Claims, the payment or withholding of

27   Taxes, any nonperformance of the Claims Administrator, or any losses incurred in connection

28

                                                     21
 1   with any such matters. No Person shall have any claim against the Defendants’ Releasees or

 2   Defendants’ Counsel arising from or relating to any of the foregoing.

 3          24.     In accordance with the terms of the Preliminary Approval Order to be entered by

 4   the Court, Lead Counsel shall cause the Claims Administrator to mail the Notice and Claim Form

 5   to such members of the Class as may be identified through reasonable effort. Lead Counsel shall

 6   also cause the Claims Administrator to have the Summary Notice published in accordance with

 7   the terms of the Preliminary Approval Order to be entered by the Court. For the purposes of

 8   identifying Class Members and providing notice to the Class, within ten (10) business days of the

 9   date of entry of the Preliminary Approval Order, RH shall provide or cause to be provided to the

10   Claims Administrator in electronic format (at no cost to the Settlement Fund, Lead Counsel or

11   the Claims Administrator) a list (consisting of names and addresses) of the record holders or

12   purchasers of RH common stock during the Class Period, to the extent reasonably available to

13   RH.

14          25.     No later than ten (10) calendar days following the filing of this Stipulation with

15   the Court, Defendants shall serve, or cause the Claims Administrator to serve, the notice pursuant

16   to the Class Action Fairness Act (“CAFA”), 28 U.S.C. § 1715. Defendants are solely responsible

17   for the costs of the CAFA notice and for administering the CAFA notice. At least seven (7)

18   calendar days before the Settlement Hearing, Defendants shall cause to be served on Lead

19   Counsel and filed with the Court proof, by affidavit or declaration, regarding compliance with

20   CAFA § 1715(b).

21          26.     The Claims Administrator shall receive Claims and determine first, whether each

22   Claim is a valid Claim, in whole or part, and second, each Authorized Claimant’s pro rata share

23   of the Net Settlement Fund based upon such Authorized Claimant’s Recognized Claim compared

24   to the total Recognized Claims of all Authorized Claimants (as set forth in the Plan of Allocation

25   set forth in the Notice attached hereto as Exhibit 1 to Exhibit A, or in such other plan of

26   allocation as the Court approves).

27          27.     The Plan of Allocation proposed in the Notice is not a necessary term of the

28   Settlement or of this Stipulation, and it is not a condition of the Settlement or of this Stipulation

                                                      22
 1   that any particular plan of allocation be approved by the Court. Lead Plaintiffs and Lead

 2   Counsel may not cancel or terminate the Settlement (or this Stipulation) based on the Court’s or

 3   any appellate court’s ruling with respect to the Plan of Allocation or any other plan of allocation

 4   in this Action. The Plan of Allocation is to be considered by the Court separately from its

 5   determination of the fairness, reasonableness, and adequacy of the Settlement as set forth in this

 6   Stipulation. No Defendant, nor any other Defendants’ Releasees, shall have any involvement

 7   with or liability, obligation or responsibility whatsoever for the application of the Court-

 8   approved plan of allocation.

 9          28.     Any Class Member who does not submit a timely and valid Claim will not be

10   entitled to receive any distribution from the Net Settlement Fund (unless by order of the Court an

11   untimely Claim is accepted), but will otherwise be bound by all of the terms of this Stipulation

12   and the Settlement, including the terms of the Judgment, or the Alternate Judgment, if applicable,

13   to be entered in the Action and the Releases provided for herein and therein, and will be

14   permanently barred and enjoined from bringing, commencing, instituting, prosecuting, or

15   continuing to prosecute any action, claim, or other proceeding of any kind against the

16   Defendants’ Releasees with respect to the Released Plaintiffs’ Claims in the event that the

17   Effective Date occurs with respect to the Settlement.

18          29.     Lead Counsel shall be responsible for supervising the administration of the

19   Settlement and the disbursement of the Net Settlement Fund subject to Court approval. No

20   Defendant, or any other Defendants’ Releasees, shall be permitted to review, contest, or object to

21   any Claim, or any decision of the Claims Administrator or Lead Counsel with respect to

22   accepting or rejecting any Claim for payment. Lead Counsel shall have the right, but not the

23   obligation, to waive what it deems to be formal or technical defects in any Claims submitted, in

24   the interests of achieving substantial justice.

25          30.     For purposes of determining the extent, if any, to which a Class Member shall be

26   entitled to be treated as an Authorized Claimant, the following conditions shall apply:

27                  (a)    Each Claimant shall be required to submit a Claim in paper form,

28   substantially in the form attached hereto as Exhibit 2 to Exhibit A, or in electronic form, in

                                                       23
 1   accordance with the instructions for the submission of such Claims, and supported by such

 2   documents as are designated therein, including proof of the Claimant’s loss, or such other

 3   documents or proof as the Claims Administrator or Lead Counsel, in their discretion, may deem

 4   acceptable;

 5                  (b)   All Claims must be submitted by the date set by the Court in the

 6   Preliminary Approval Order and specified in the Notice. Any Class Member who fails to submit

 7   a Claim by such date shall be forever barred from receiving any distribution from the Net

 8   Settlement Fund or payment pursuant to this Stipulation (unless by order of the Court such Class

 9   Member’s Claim is accepted), but shall in all other respects be bound by all of the terms of this

10   Stipulation and the Settlement, including the terms of the Judgment or Alternate Judgment, if

11   applicable, and the Releases provided for herein and therein, and will be permanently barred and

12   enjoined from bringing, commencing, instituting, prosecuting, or continuing to prosecute any

13   action, claim, or other proceeding of any kind against any Defendants’ Releasees with respect to

14   any Released Plaintiffs’ Claim. Provided that it is mailed by the claim-submission deadline, a

15   Claim Form shall be deemed to be submitted when postmarked, if received with a postmark

16   indicated on the envelope and if mailed by first-class mail and addressed in accordance with the

17   instructions thereon. In all other cases, the Claim Form shall be deemed to have been submitted

18   on the date when actually received by the Claims Administrator;

19                  (c)   Each Claim shall be submitted to and reviewed by the Claims

20   Administrator, who shall determine in accordance with this Stipulation and the plan of allocation

21   the extent, if any, to which each Claim shall be allowed, subject to review by the Court pursuant

22   to subparagraph (e) below as necessary;

23                  (d)   Claims that do not meet the submission requirements may be rejected.

24   Prior to rejecting a Claim in whole or in part, the Claims Administrator shall communicate with

25   the Claimant in writing, to give the Claimant the chance to remedy any curable deficiencies in

26   the Claim submitted. The Claims Administrator shall notify, in a timely fashion and in writing,

27   all Claimants whose Claim the Claims Administrator proposes to reject in whole or in part,

28   setting forth the reasons therefor, and shall indicate in such notice that the Claimant whose Claim

                                                     24
 1   is to be rejected has the right to a review by the Court if the Claimant so desires and complies

 2   with the requirements of subparagraph (e) below; and

 3                  (e)     If any Claimant whose Claim has been rejected in whole or in part desires

 4   to contest such rejection, the Claimant must, within twenty (20) days after the date of mailing of

 5   the notice required in subparagraph (d) above or a lesser time period if the Claim was untimely,

 6   serve upon the Claims Administrator a notice and statement of reasons indicating the Claimant’s

 7   grounds for contesting the rejection along with any supporting documentation, and requesting a

 8   review thereof by the Court. If a dispute concerning a Claim cannot be otherwise resolved, Lead

 9   Counsel shall thereafter present the request for review to the Court.

10           31.    Each Claimant shall be deemed to have submitted to the jurisdiction of the Court

11   with respect to the Claimant’s Claim, and the Claim will be subject to investigation and

12   discovery under the Federal Rules of Civil Procedure, provided, however, that such investigation

13   and discovery shall be limited to that Claimant’s status as a Class Member and the validity and

14   amount of the Claimant’s Claim. No discovery shall be allowed on the merits of this Action or

15   of the Settlement in connection with the processing of Claims.

16           32.    Lead Counsel will apply to the Court, on notice to Defendants’ Counsel, for a

17   Class   Distribution    Order:   (a)   approving    the   Claims Administrator’s   administrative

18   determinations concerning the acceptance and rejection of the Claims submitted; (b) approving

19   payment of any administrative fees and expenses associated with the administration of the

20   Settlement from the Escrow Account; and (c) if the Effective Date has occurred, directing

21   payment of the Net Settlement Fund to Authorized Claimants from the Escrow Account.

22           33.    Payment pursuant to the Class Distribution Order shall be final and conclusive

23   against all Claimants. All Class Members whose Claims are not approved by the Court for

24   payment shall be barred from participating in distributions from the Net Settlement Fund, but

25   otherwise shall be bound by all of the terms of this Stipulation and the Settlement, including the

26   terms of the Judgment or Alternate Judgment, if applicable, to be entered in this Action and the

27   Releases provided for herein and therein, and will be permanently barred and enjoined from

28

                                                        25
 1   bringing any action against any and all Defendants’ Releasees with respect to any and all of the

 2   Released Plaintiffs’ Claims.

 3            34.   No person or entity shall have any claim against Lead Plaintiffs, Lead Counsel,

 4   the Claims Administrator, or any other agent designated by Lead Counsel, or Defendants’

 5   Releasees and/or their respective counsel, arising from distributions made substantially in

 6   accordance with the Stipulation, the plan of allocation approved by the Court, or any order of the

 7   Court.    Lead Plaintiffs and Defendants, and their respective counsel, and Lead Plaintiffs’

 8   damages expert and all other Releasees shall have no liability whatsoever for the investment or

 9   distribution of the Settlement Fund or the Net Settlement Fund, the plan of allocation, or the

10   determination, administration, calculation, or payment of any Claim or nonperformance of the

11   Claims Administrator, the payment or withholding of Taxes (including interest and penalties)

12   owed by the Settlement Fund, or any losses incurred in connection therewith.

13            35.   All proceedings with respect to the administration, processing, and determination

14   of Claims and the determination of all controversies relating thereto, including disputed

15   questions of law and fact with respect to the validity of Claims, shall be subject to the

16   jurisdiction of the Court. All Class Members, other Claimants, and Parties to this Settlement

17   expressly waive trial by jury (to the extent any such right may exist) and any right of appeal or

18   review with respect to such determinations.

19                                   TERMS OF THE JUDGMENT

20            36.   If the Settlement contemplated by this Stipulation is approved by the Court, Lead

21   Counsel and Defendants’ Counsel shall request that the Court enter a Judgment, substantially in

22   the form attached hereto as Exhibit B.

23                      CONDITIONS OF SETTLEMENT AND EFFECT OF
                      DISAPPROVAL, CANCELLATION, OR TERMINATION
24

25            37.   The Effective Date of the Settlement shall be deemed to occur on the occurrence

26   or express written waiver of all of the following events:

27

28

                                                     26
 1                  (a)    this Stipulation, and such other documents as may be required to obtain

 2   final Court approval of this Stipulation in a form satisfactory to the Parties, have been duly

 3   executed;

 4                  (b)    the Court has entered the Preliminary Approval Order, substantially in the

 5   form set forth in Exhibit A attached hereto, as required by ¶ 2 above;

 6                  (c)    the Settlement Amount has been deposited into the Escrow Account in

 7   accordance with the provisions of ¶ 10 above;

 8                  (d)    RH has not exercised its option to terminate the Settlement pursuant to the

 9   provisions of this Stipulation;

10                  (e)    Lead Plaintiffs have not exercised their option to terminate the Settlement

11   pursuant to the provisions of this Stipulation; and

12                  (f)    the Court has approved the Settlement as described herein, following notice

13   to the Class and a hearing, as prescribed by Rule 23 of the Federal Rules of Civil Procedure, and

14   entered the Judgment and the Judgment has become Final, or the Court has entered an Alternate

15   Judgment and none of the Parties seek to terminate the Settlement and the Alternate Judgment

16   has become Final.

17          38.     Upon the occurrence of all of the events referenced in ¶ 37 above, any and all

18   remaining interest or right of Defendants in or to the Settlement Fund, if any, shall be absolutely

19   and forever extinguished, and the Releases herein shall be effective.

20          39.     If (i) RH exercises its right to terminate the Settlement as provided in this

21   Stipulation; (ii) Lead Plaintiffs exercise their right to terminate the Settlement as provided in this

22   Stipulation; (iii) the Court disapproves the Settlement; or (iv) the Effective Date as to the

23   Settlement otherwise fails to occur, then:

24                  (a)    The Settlement and the relevant portions of this Stipulation shall be

25   canceled and terminated.

26                  (b)    Lead Plaintiffs and Defendants shall revert to their respective positions in

27   the Action as of March 21, 2019.

28

                                                      27
 1                  (c)    The terms and provisions of this Stipulation, with the exception of this ¶ 39

 2   and ¶¶ 18, 20, 43, 44, 60, 61, 63, 64, 67, 68, 70, and 72, shall have no further force and effect

 3   with respect to the Parties and shall not be used in the Action or in any other proceeding for any

 4   purpose, and any Judgment, or Alternate Judgment, if applicable, or order entered by the Court in

 5   accordance with the terms of this Stipulation shall be treated as vacated, nunc pro tunc.

 6                  (d)    Within thirty (30) days after joint written notification of termination is sent

 7   by Defendants’ Counsel and Lead Counsel to the Escrow Agent, the Settlement Fund (including

 8   accrued interest thereon, and change in value as a result of the investment of the Settlement

 9   Fund, and any funds received by Lead Counsel consistent with ¶ 20 above), less any Notice and

10   Administration Costs actually incurred, paid, or payable and less any Taxes paid, due, or owing,

11   shall be refunded by the Escrow Agent to Defendants (or such other persons or entities as

12   Defendants may direct). At the request of Defendants’ Counsel, Lead Counsel or its designee

13   shall apply for any tax refund owed on the Settlement Fund and pay the proceeds within five (5)

14   business days of receipt of such proceeds, after deduction of any fees or expenses incurred in

15   connection with such application for a tax refund, to Defendants (or such other persons or

16   entities as Defendants may direct) in accordance with written instructions from Defendants’

17   Counsel. Notwithstanding any of the foregoing in this ¶ 39(d), the repayment obligations of the

18   Escrow Agent and Lead Counsel pursuant to this paragraph shall not be triggered until receipt of

19   the written repayment instructions from Defendants’ Counsel.

20          40.     It is further stipulated and agreed that Lead Plaintiffs, provided they unanimously

21   agree, and RH shall each have the right to terminate the Settlement and this Stipulation, by

22   providing written notice of their or its election to do so (“Termination Notice”) to the other

23   Parties to this Stipulation within thirty (30) days of any of the following: (a) the Court’s final

24   refusal to enter the Preliminary Approval Order in any material respect; (b) the Court’s final

25   refusal to approve the Settlement or any material part thereof; (c) the Court’s final refusal to

26   enter the Judgment in any material respect as to the Settlement; (d) the date upon which the

27   Judgment is modified or reversed in any material respect by the United States Court of Appeals

28   for the Ninth Circuit or the United States Supreme Court; or (e) the date upon which an Alternate

                                                     28
 1   Judgment is modified or reversed in any material respect by the United States Court of Appeals

 2   for the Ninth Circuit or the United States Supreme Court, and the provisions of ¶ 39 above shall

 3   apply. However, any decision or proceeding, whether in this Court or any appellate court, with

 4   respect to an application for attorneys’ fees or Litigation Expenses or with respect to any plan of

 5   allocation shall not be considered material to the Settlement, shall not affect the finality of any

 6   Judgment or Alternate Judgment, if applicable, and shall not be grounds for termination of the

 7   Settlement.

 8          41.     In addition to the grounds set forth in ¶ 39 above, RH shall have the unilateral

 9   right to terminate the Settlement in the event that Class Members timely and validly requesting

10   exclusion from the Class meet the conditions set forth in a confidential supplemental agreement

11   with Lead Plaintiffs (the “Supplemental Agreement”), in accordance with the terms of that

12   agreement. The Supplemental Agreement, which is being executed concurrently herewith, shall

13   not be filed with the Court, and its terms shall not be disclosed in any other manner (other than

14   the statements herein and in the Notice, to the extent necessary in order for Defendants to

15   comply with the provisions of CAFA, or as otherwise provided in the Supplemental Agreement)

16   unless the Court otherwise directs or a dispute arises between Lead Plaintiffs and RH concerning

17   the Supplemental Agreement’s interpretation or application, in which event the Parties shall

18   submit the Supplemental Agreement to the Court in camera and request that the Court afford it

19   confidential treatment.

20          42.     In addition to the grounds set forth in ¶ 39 above, Lead Plaintiffs shall also have

21   the right to terminate the Settlement in the event that the Settlement Amount has not been paid as

22   provided for in ¶ 10 above, by providing written notice of the election to terminate to

23   Defendants’ Counsel and if, thereafter, there is a failure to pay the Settlement Amount within

24   fourteen (14) calendar days of such written notice.

25                               NO ADMISSION OF WRONGDOING

26          43.     This Settlement compromises claims that are contested and, as such, shall not be

27   deemed an admission by any Party as to the merits of any claim or defense. Lead Plaintiffs

28   acknowledge that Defendants have denied and continue to deny each and all claims of alleged

                                                     29
 1   wrongdoing, while Defendants acknowledge that Lead Plaintiffs continue to maintain the

 2   validity of their lawsuit and the merits of their claims. The Parties acknowledge that Defendants

 3   make no admission of liability or wrongdoing.

 4          44.     The Term Sheet, this Stipulation (whether or not consummated), including the

 5   exhibits hereto and the Plan of Allocation contained therein (or any other plan of allocation that

 6   may be approved by the Court), the negotiations leading to the execution of the Term Sheet or

 7   this Stipulation, or any proceedings taken pursuant to or in connection with the Term Sheet, this

 8   Stipulation, and/or approval of the Settlement (including any arguments proffered in connection

 9   therewith) shall not be deemed to be, and may not be argued to be or offered or received:

10                  (a)   against any of the Defendants’ Releasees, as evidence of, or construed as,

11          or deemed to be evidence of any presumption, concession, or admission by any of the

12          Defendants’ Releasees with respect to the truth of any fact alleged by Lead Plaintiffs or

13          the validity of any claim that was or could have been asserted or the deficiency of any

14          defense that has been or could have been asserted in this Action or in any other litigation,

15          or of any liability, negligence, fault, misrepresentation, or omission with respect to any

16          statement or written document approved or made by any of the Defendants or

17          Defendants’ Releasees, or other wrongdoing of any kind of any of the Defendants’

18          Releasees, nor in any way referred to for any other reason as against any of the

19          Defendants’ Releasees, in any arbitration proceeding or other civil, criminal,

20          administrative, or other action or proceeding, other than such proceedings as may be

21          necessary to effectuate the provisions of this Stipulation;

22                  (b)   against any of the Plaintiffs’ Releasees, as evidence of, or construed as, or

23          deemed to be evidence of any presumption, concession, or admission by any of the

24          Plaintiffs’ Releasees that any of their claims are without merit, that any of the

25          Defendants’ Releasees had meritorious defenses, or that damages recoverable under the

26          Complaint would not have exceeded the Settlement Amount, or with respect to any

27          liability, negligence, fault, or wrongdoing of any kind, nor in any way referred to for any

28          other reason as against any of the Plaintiffs’ Releasees, in any arbitration proceeding or

                                                     30
 1          other civil, criminal, administrative, or other action or proceeding, other than such

 2          proceedings as may be necessary to effectuate the provisions of this Stipulation; or

 3                    (c)   against any of the Releasees as evidence of, or construed as evidence of,

 4          any presumption, concession, or admission by any of them that the Settlement Amount

 5          represents the amount which could be or would have been recovered after trial of the

 6          Action;

 7   provided, however, that if this Stipulation is approved by the Court, the Parties and the Releasees

 8   and their respective counsel may refer to it to effectuate the protections from liability granted

 9   hereunder or otherwise to enforce the terms of the Settlement.

10                                  MISCELLANEOUS PROVISIONS

11          45.       All of the exhibits attached hereto are hereby incorporated by reference as though

12   fully set forth herein. Notwithstanding the foregoing, in the event that there exists a conflict or

13   inconsistency between the terms of this Stipulation and the terms of any exhibit attached hereto,

14   the terms of the Stipulation shall prevail.

15          46.       Defendants warrant that, as to the payments to be made on their behalves, at the

16   time of entering into this Stipulation and at the time of such payment they, or to the best of their

17   knowledge any persons or entities contributing to the payment of the Settlement Amount, were

18   not insolvent, nor will the payment required to be made by or on behalf of them render them

19   insolvent, within the meaning of and/or for the purposes of the United States Bankruptcy Code,

20   including §§ 101 and 547 thereof. This representation is made by each of the Defendants and not

21   by their counsel.

22          47.       In the event of the entry of a final order of a court of competent jurisdiction

23   determining the transfer of money to the Settlement Fund or any portion thereof by or on behalf

24   of Defendants to be a preference, voidable transfer, fraudulent transfer, or similar transaction,

25   and any portion thereof is required to be returned, and such amount is not promptly deposited

26   into the Settlement Fund by others, then, at the election of Lead Plaintiffs, Lead Plaintiffs and

27   Defendants shall jointly move the Court to vacate and set aside the Releases given and the

28   Judgment or Alternate Judgment, if applicable, entered in favor of Defendants and the other

                                                      31
 1   Releasees pursuant to this Stipulation, in which event the Releases and Judgment, or Alternate

 2   Judgment, if applicable, shall be null and void, and the Parties shall be restored to their

 3   respective positions in the litigation as provided in ¶ 39 above, Lead Counsel shall promptly

 4   return any attorneys’ fees and Litigation Expenses received pursuant to ¶ 20 above, plus accrued

 5   interest at the same net rate as is earned by the Settlement Fund, and any cash amounts in the

 6   Settlement Fund (including accrued interest) less any Taxes paid, due, or owing with respect to

 7   the Settlement Fund and less any Notice and Administration Costs actually incurred, paid, or

 8   payable shall be returned as provided in ¶ 39.

 9          48.     The Parties intend this Stipulation and the Settlement to be a final and complete

10   resolution of all disputes which have been asserted, could have been asserted, or could be

11   asserted by Lead Plaintiffs and any other Class Members against the Defendants’ Releasees with

12   respect to the Released Plaintiffs’ Claims. Lead Plaintiffs and Lead Counsel and Defendants’

13   Counsel agree not to assert in any forum that this Action was brought by Lead Plaintiffs or

14   defended by Defendants in bad faith or without a reasonable basis. No Party shall assert any

15   claims of any violation of Rule 11 of the Federal Rules of Civil Procedure relating to the

16   institution, prosecution, defense, or settlement of this Action. Moreover, none of the Parties shall

17   seek any cost-shifting claims against the others. The Parties agree that the amounts paid and the

18   other terms of the Settlement were negotiated at arm’s length and in good faith by the Parties,

19   including through a mediation process supervised and conducted by Judge Layn R. Phillips, and

20   reflect the Settlement that was reached voluntarily after extensive negotiations and consultation

21   with experienced legal counsel, who were fully competent to assess the strengths and weaknesses

22   of their respective clients’ claims or defenses.

23          49.     While retaining their right to deny that the claims asserted in the Action were

24   meritorious, Defendants and their counsel, in any statement made to any media representative

25   (whether or not for attribution), will not assert that the Action was commenced or prosecuted in

26   bad faith, nor will they deny that the Action is being settled voluntarily after consultation with

27   competent legal counsel. In all events, Lead Plaintiffs and their counsel and Defendants and

28   their counsel shall not make any accusations of wrongful or actionable conduct by any Party

                                                        32
 1   concerning the prosecution, defense, and resolution of the Action, and shall not otherwise

 2   suggest that the Settlement constitutes an admission of any claim or defense alleged.

 3            50.    The terms of the Settlement, as reflected in this Stipulation, may not be modified

 4   or amended, nor may any of its provisions be waived, except by a writing signed on behalf of

 5   both Lead Plaintiffs and Defendants (or their successors-in-interest), nor may any Party be

 6   deemed to have waived any provision (including this provision) except by a writing signed by

 7   that Party or its successor-in-interest.

 8            51.    Neither the Class Members nor the Defendants shall be bound by this Stipulation

 9   if the Court modifies material terms hereof, provided, however, that it shall not be a basis to

10   terminate the Settlement if the Court modifies any proposed Plan of Allocation or criteria for

11   allocation of the Net Settlement Fund amongst Class Members, or if the Plan of Allocation is

12   modified on appeal. Nor shall it be a basis to terminate this Stipulation if the Court disapproves

13   of or modifies the terms of this Stipulation with respect to the distribution of the Net Settlement

14   Fund. Nor shall it be a basis to terminate this Stipulation if the Court denies, in whole or in part,

15   Lead Counsel’s application for attorneys’ fees or Litigation Expenses.

16            52.    Lead Counsel is expressly authorized by Lead Plaintiffs to take all appropriate

17   action required or permitted to be taken by the Class pursuant to this Stipulation to effectuate its

18   terms.

19            53.    The headings herein are used for the purpose of convenience only and are not

20   meant to have legal effect.

21            54.    The administration and consummation of the Settlement as embodied in this

22   Stipulation shall be under the authority of the Court, and the Court shall retain jurisdiction for the

23   purpose, among other things, of entering orders providing for the implementation and

24   enforcement of the terms of this Stipulation, including without limitation, the Releases provided

25   for herein, and any awards of attorneys’ fees and Litigation Expenses to Lead Counsel, and

26   orders enforcing the terms of this Stipulation, including the Plan of Allocation (or such other plan

27   of allocation as may be approved by the Court) and the distribution of the Net Settlement Fund to

28

                                                      33
 1   Class Members. The Court shall also retain exclusive jurisdiction to interpret and enforce all

 2   injunctions set forth herein.

 3          55.     The waiver by one Party of any breach of this Stipulation by any other Party shall

 4   not be deemed a waiver of any other prior or subsequent breach of this Stipulation.

 5          56.     Without further order of the Court, the Parties may agree to reasonable extensions

 6   of time to carry out any provisions of this Stipulation, unless such extensions conflict with an

 7   order of the Court, in which case the Parties shall move the Court to amend any such order.

 8          57.     This Stipulation and its exhibits and the Supplemental Agreement constitute the

 9   entire agreement among Lead Plaintiffs and Defendants concerning the Settlement and this

10   Stipulation and its exhibits. All Parties acknowledge that no other agreements, representations,

11   warranties, or inducements have been made by any Party hereto concerning this Stipulation, its

12   exhibits or the Supplemental Agreement other than those contained and memorialized in such

13   documents.

14          58.     This Stipulation may be executed in one or more counterparts, including by

15   signature transmitted via facsimile, or by a .pdf/.tif image of the signature transmitted via email.

16   All executed counterparts and each of them shall be deemed to be one and the same instrument.

17          59.     This Stipulation shall be binding upon and inure to the benefit of the successors,

18   heirs, and assigns of the Parties, including any and all Releasees and any corporation,

19   partnership, or other entity into or with which any Releasee may merge, consolidate, or

20   reorganize.

21          60.     The construction, interpretation, operation, effect, and validity of this Stipulation,

22   the Supplemental Agreement, and all documents necessary to effectuate them shall be governed

23   by the internal laws of the State of California without regard to conflicts of laws, except to the

24   extent that federal law requires that federal law govern.

25          61.     Any action arising under or to enforce this Stipulation, or any portion hereof, shall

26   be commenced and maintained only in the Court, and each of the Parties agrees not to contest

27   subject matter jurisdiction or personal jurisdiction, or assert that such forum is inconvenient for

28   any such dispute brought in this Court.

                                                     34
 1          62.     The Parties warrant that, in entering into this Settlement, they have relied solely

 2   upon their own knowledge and investigation, and not upon any promise, representation,

 3   warranty, or other statement by any other Party, not expressly contained in this Stipulation or any

 4   of the incorporated Settlement documents. It is understood by the Parties that, except for the

 5   matters expressly represented herein, the facts or law with respect to which this Stipulation is

 6   entered into may turn out to be other than or different from the facts and law now known to each

 7   Party or believed by such Party to be true; each Party therefore expressly assumes the risk of the

 8   facts or law turning out to be different, and agrees that this Stipulation shall be in all respects

 9   effective and not subject to termination by reason of any such different facts or law.

10          63.     This Stipulation shall not be construed more strictly against one Party than

11   another merely by virtue of the fact that it, or any part of it, may have been prepared by counsel

12   for one of the Parties, it being recognized that this Stipulation is the result of arm’s-length

13   negotiations between the Parties and that all Parties have contributed substantially and materially

14   to the preparation of this Stipulation.

15          64.     All counsel and any other Person executing this Stipulation and any of the

16   exhibits hereto, or any related Settlement documents, warrant and represent that they have the

17   full authority to do so and that he, she, or it has the authority to take appropriate action required

18   or permitted to be taken pursuant to the Stipulation to effectuate its terms.

19          65.     Lead Counsel and Defendants’ Counsel agree to cooperate fully with one another

20   in seeking Court approval of the Preliminary Approval Order and the Settlement, as embodied in

21   this Stipulation, and to use best efforts to promptly agree upon and execute all such other

22   documentation as may be reasonably required to obtain final approval by the Court of the

23   Settlement.

24          66.     Pending preliminary and final approval by the Court of the Settlement, as set forth

25   in this Stipulation and its attached Exhibits, all proceedings in the Action shall be stayed.

26          67.     All dollar amounts in this Stipulation are in U.S. dollars.

27          68.     If any Party is required to give notice to another Party under this Stipulation, such

28   notice shall be in writing and shall be deemed to have been duly given upon receipt of hand

                                                      35
 1   delivery, overnight courier, or email transmission, with confirmation of receipt. Notice shall be

 2   provided as follows:

 3         If to Lead Plaintiffs or Lead      Bernstein Litowitz Berger & Grossmann LLP
           Counsel:                           Attn: Jonathan D. Uslaner
 4                                            12481 High Bluff Drive, Suite 300
                                              San Diego, CA 92130
 5
                                              Telephone: (858) 793-0070
 6                                            Facsimile: (858) 793-0323
                                              Email: jonathanu@blbglaw.com
 7
           If to Defendants or Defendants’     Morrison & Foerster LLP
 8         Counsel:                            Attn: Mark Foster
                                               425 Market Street
 9
                                               San Francisco, CA 94105-2482
10                                             Telephone: (415) 268-7000
                                               Facsimile: (415) 268-7522
11                                             Email: mfoster@mofo.com
12

13          69.     Except as otherwise provided herein, each Party shall bear its own costs.

14          70.     Whether or not the Stipulation is approved by the Court and whether or not the

15   Stipulation is consummated, or the Effective Date occurs, the Parties and their counsel shall use

16   their best efforts to keep all negotiations, discussions, acts performed, agreements, drafts,

17   documents signed, and proceedings in connection with the Stipulation confidential.

18          71.     All agreements made and orders entered during the course of this Action relating

19   to the confidentiality of information shall survive this Settlement.

20          72.     No opinion or advice concerning the tax consequences of the proposed Settlement

21   to individual Class Members is being given or will be given by the Parties or their counsel; nor is

22   any representation or warranty in this regard made by virtue of this Stipulation. Each Class

23   Member’s tax obligations, and the determination thereof, are the sole responsibility of the Class

24   Member, and it is understood that the tax consequences may vary depending on the particular

25   circumstances of each individual Class Member.

26          IN WITNESS WHEREOF, the Parties hereto have caused this Stipulation to be

27   executed, by their duly authorized attorneys, as of May 6, 2019.

28

                                                      36
 1              Fax:   (415) 268-7522

 2              Counsel for Defendants RH, Gary Friedman, and
                Karen Boone
 3

 4
     #1278957
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                  38
